Exhibit 10.1

ASSET SALE AND PURCHASE AGREEMENT

This Asset Sale and Purchase Agreement (this “Agreement”) is entered into as of
April 10, 2008, between CV Therapeutics, Inc., a Delaware corporation (“CVT”),
and TPG-Axon Royalty Trust, a trust established under the laws of the Republic
of Ireland (“TPG-Axon”). CVT and TPG-Axon are each referred to herein by name
or, individually, as a “Party” or, collectively, as “Parties.” In addition, for
purposes of this Agreement, the term “CVT” includes all successors and assignees
of CVT’s rights and obligations under the Astellas Agreement (as defined below).

BACKGROUND

 

A.

CVT is entitled to receive certain royalties on sales of Regadenoson (as defined
below) and other payments from Astellas US LLC under the Astellas Agreement (as
defined below).

 

B. CVT wishes to sell, assign, transfer, convey and deliver to TPG-Axon,
pursuant to the terms and conditions set forth herein, all of CVT’s right, title
and interest in, to and under the TPG-Axon Royalty Interest (as defined below)
and all other Assigned Rights (as defined below) in consideration of the payment
by TPG-Axon to CVT of the Purchase Price (as defined below).

 

C. CVT and TPG-Axon wish to enter into this Agreement to effect the sale,
assignment, transfer, conveyance and delivery to TPG-Axon of all of CVT’s right,
title and interest in, to and under the TPG-Axon Royalty Interest and all other
Assigned Rights, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
bound, agree as follows:

AGREEMENT

ARTICLE 1

DEFINITIONS

When used and capitalized in this Agreement (other than the headings of the
Articles and Sections), including the foregoing recitals, exhibits and schedules
hereto, the following terms shall have the meanings assigned to them in this
Article and include the plural as well as the singular.

“Account Instructions” has the meaning set forth in the Deposit Agreement.

“Adenoscan®” has the meaning set forth in the Astellas Agreement.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to an entity, any business entity controlling,
controlled by, or under common control with such entity, but only so long as
such control exists. For the purposes of this definition, “controlling”,
“controlled”, and “control” mean the possession, directly (or indirectly through
one or more intermediary entities), of the power to direct the management or
policies of an entity, including through ownership of fifty percent (50%) or
more of the voting securities of such entity (or, in the case of an entity that
is not a corporation, ownership of fifty percent (50%) or more of the
corresponding interest for the election of the entity’s managing authority).

“Agreed-On Excess Other Offset Amount” has the meaning set forth in
Section 3.5(d)(i).

“Agreed-On Excess Section 5.8(a)(ii)(2) Offset Amount” has the meaning set forth
in Section 3.5(a)(i).

“Agreed-On Excluded Payment Amount” has the meaning set forth in Section 3.9(a).

“Agreed-On Other Offset Amount” has the meaning set forth in Section 3.5(d)(i).

“Agreed-On Overpayment Amount” has the meaning set forth in Section 3.10(a).

“Agreed-On Section 5.8(a)(ii)(2) Offset Amount” has the meaning set forth in
Section 3.5(a)(i).

“Agreed Portion” has the meaning set forth in Section 8.4(c).

“Alternative Instructions” has the meaning set forth in Section 3.1(b).

“Applicable Amount” has the meaning set forth in Section 3.2(i).

“Applicable Law” means any law, rule or regulation of any Governmental
Authority, or judgment, order, writ, decree, permit or license of any
Governmental Authority of competent jurisdiction applicable to that Person,
property, transaction or event.

“Asserted Damages Amount” has the meaning set forth in Section 8.4(b).

“Assigned Rights” means all of CVT’s and its Affiliates’ right, title and
interest in and to the following rights arising under the Astellas Agreement:

 

 

(a)

the right to receive (i) the TPG-Axon Royalty Interest and (ii) fifty percent
(50%) of all Related Regadenoson Payments, and (iii) all Proceeds (as defined in
the Code) of the amounts in (i) and (ii); and

 

  (b) the rights to further sublicense, assign, sell, pledge, contribute, or
otherwise transfer such rights to receive, and ownership interests in, (i) the
TPG-Axon Royalty Interest, (ii) fifty percent (50%) of all Related Regadenoson
Payments, and (iii) all Proceeds (as defined in the Code) of the amounts in
(i) and (ii).

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

2



--------------------------------------------------------------------------------

For clarity, the Assigned Rights exclude all Liabilities of CVT under
Section 3.4(c)(ii) of the Astellas Agreement.

“Astellas” means Astellas US LLC, a Delaware limited liability company and
successor in interest to Fujisawa Healthcare, Inc. under the Astellas Agreement.

“Astellas Agreement” means the Collaboration and License Agreement dated as of
July 10, 2000, by and between CVT and Fujisawa Healthcare, Inc. (predecessor in
interest to Astellas US LLC), as amended on August 30, 2005 and January 1, 2006,
and including any further amendments of the same as permitted or consented to
under this Agreement.

“Astellas Notice” means the notice from CVT to Astellas delivered by CVT to
Astellas in accordance with the Astellas Agreement substantially in the form of
Exhibit 1.

“Astellas [****]” has the meaning set forth in [****].

“Audit” has the meaning set forth in Section 3.11(b).

“Audit Notice” has the meaning set forth in Section 3.11(b).

“Audit Shortfall” has the meaning set forth in Section 3.11(b).

“Bill of Sale” means a Bill of Sale dated as of the Closing Date, executed by
CVT and TPG-Axon and substantially in the form of Exhibit 2.

“Breach” of a representation, warranty, covenant, obligation or other provision
shall be deemed to have occurred if there is or has been any inaccuracy in or
breach of, or any failure to comply with or perform such representation,
warranty, covenant, obligation or other provision, and “Breach” shall be deemed
to refer to any such inaccuracy, breach or failure.

“Business Day” means any day other than Saturday, Sunday or a statutory or civic
holiday observed in Dublin, Ireland or Palo Alto, California.

“Calendar Quarter” means the consecutive three month periods in each Calendar
Year that end on March 31, June 30, September 30 and December 31.

“Calendar Year” means the twelve (12) month period from January 1 through
December 31.

“Claim Notice” has the meaning set forth in Section 8.4(a).

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

3



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 2.2(a).

“Closing Date” has the meaning set forth in Section 2.2(a).

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to TPG-Axon’s security interest in any Collateral or the
precautionary security interest in the Assigned Rights is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

“Collateral” means (i) all of CVT’s rights (but none of its obligations) under
the Astellas Agreement (other than the Assigned Rights), (ii) all of CVT’s
rights in and to the Joint Concentration Account and any and all financial
assets, funds, monies, checks or other items held therein or credited thereto,
solely for so long as such items are held therein or credited thereto, (iii) the
Intellectual Property Collateral, and (iv) all Proceeds (as defined in the Code)
of each of the foregoing. For clarity, upon transfer of any assets, funds,
monies, checks or other items held in or credited to the Joint Concentration
Account, including all Proceeds thereof, into the CVT Concentration Account as
provided in this Agreement and the Deposit Agreement, such assets, funds,
monies, checks or other items shall no longer be included in Collateral.

“Commercially Reasonable Manner” means the use of efforts, expertise and
resources normally used by CVT for a product or compound owned by it or to which
it has rights, which, as compared with Regadenoson, is of similar market
potential at a similar stage in its development or product life, taking into
account all reasonable relevant factors affecting the cost, risk and timing of
development and the total potential of the compound or product, all as measured
by the facts and circumstances at the time such efforts are due.

“Confidential Information” has the meaning ascribed to it in Section 4.1.

“Controlling Party” has the meaning set forth in Section 8.4(a).

“CVT Concentration Account” means the CVT Concentration Account (as defined in
the Deposit Agreement) into which the CVT Royalty Interest, and any amounts that
are not (a) the TPG-Axon Royalty Interest, (b) Proceeds (as defined in the Code)
of (a), or (c) other amounts to which TPG-Axon is entitled pursuant to this
Agreement that are paid into the Joint Concentration Account, are to be remitted
as set forth in Section 3.1 and the Deposit Agreement.

“CVT Event of Default” has the meaning set forth in Section 7.2.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

4



--------------------------------------------------------------------------------

“CVT Indemnitees” means (a) CVT, (b) its current and future Affiliates, (c) the
respective directors, employees, accountants, advisors, representatives and
agents of any of the foregoing and (d) the respective successors, heirs and
assigns of any of the Persons referred to in (a), (b) and (c) above.

“CVT Officer’s Certificate” has the meaning set forth in Section 3.2.

“CVT Royalty Interest” means the portion of the Regadenoson Royalty that CVT is
entitled to receive from Astellas under the Astellas Agreement, and the portion
of Related Regadenoson Payments that CVT is entitled to receive, which portion
in each case, after giving effect to the TPG-Axon Royalty Interest, is fifty
percent (50%).

“Damages” means any loss, damage, Liability, fee (including any reasonable legal
fee, expert fee, accounting fee or advisory fee), charge, cost (including any
reasonable cost of investigation and court cost) or expense arising from a
claim, demand, settlement, judgment or award and regardless of whether such
claim or demand is made by, or such settlement, judgment or award is owed to, an
Indemnified Party or a Third Person.

“Deficient Payment” has the meaning set forth in Section 3.6.

“Deposit Agreement” means the Deposit and Account Control Agreement of even date
herewith among the Parties and JPMorgan, substantially in the form of Exhibit 4.

“Dispute Notice” has the meaning set forth in Section 9.2.

“Disputed Excluded Payment Amount” has the meaning set forth in Section 3.9(b).

“Disputed Other Offset Amount” has the meaning set forth in Section 3.5(d)(ii).

“Disputed Overpayment Amount” has the meaning set forth in Section 3.10(b).

“Disputed Section 5.8(a)(ii)(2) Offset Amount” has the meaning set forth in
Section 3.5(a)(ii).

“Draft Instructions” has the meaning set forth in Section 3.1(b).

“Encumbrance” means any encumbrance, actual or contingent, fixed or floating,
including any lien, charge, security interest, mortgage, option, pledge,
assignment or claim of any other Person.

“Excluded Payments” means (i) the remaining milestone payment under Section 5.4
of the Astellas Agreement of twelve million dollars ($12,000,000), to be paid by
Astellas to CVT, (ii) payments by Astellas for product development activities by
CVT under the Astellas Agreement, (iii) payments to CVT by Astellas for [****];
(iv) payments by Astellas to CVT for sales of Regadenoson solely outside of the
Territory; and (v) any other amounts that are not the Regadenoson Royalty or
Related Regadenoson Payments or Proceeds (as defined in the Code) of either
under this Agreement or other amounts to which TPG-Axon is entitled pursuant to
this Agreement.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

5



--------------------------------------------------------------------------------

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

“Final Instructions” has the meaning set forth in Section 3.1(b).

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Indemnified Party” has the meaning set forth in Section 8.4(b).

“Indemnification Demand” has the meaning set forth in Section 8.4(b).

“Intellectual Property Collateral” has the meaning set forth in the Intellectual
Property Security Agreement.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement between the Parties, substantially in the form of Exhibit 3.

“IP Communication” has the meaning set forth in Section 6.2(c).

“Joint Concentration Account” means the Joint Concentration Account (as defined
in the Deposit Agreement) into which all payments in respect of the Regadenoson
Royalty and Related Regadenoson Payments are to be remitted as set forth in
Section 3.1 and the Deposit Agreement.

“JPMorgan” means JPMorgan Chase Bank, N.A., or any successor entity thereto.

“Knowledge of CVT” means the actual knowledge of [****] CVT or any of its
Affiliates as of the time such knowledge is being determined [****] (a) [****]
or (b) [****].

“Liability” means any debt, obligation, duty or liability of any nature,
regardless of whether such debt, obligation, duty or liability would be required
to be disclosed on a balance sheet prepared in accordance with GAAP and
regardless of whether such debt, obligation, duty or liability is immediately
due and payable.

“Licensed Know-How” has the meaning set forth in the Astellas Agreement.

“Licensed Patent” has the meaning set forth in the Astellas Agreement.

“Licensed Product” has the meaning set forth in the Astellas Agreement.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

6



--------------------------------------------------------------------------------

“Licensed Technology” has the meaning set forth in the Astellas Agreement.

“Marketing Approval” means the written approval of an NDA by the FDA necessary
for the commercial sale of Regadenoson in the United States.

“Material Adverse Effect” means (a) the effect of a material adverse change in
the business, operations, assets, or prospects relating to Regadenoson in the
Territory, (b) a material adverse effect on the validity or enforceability of
any of the Transaction Documents, (c) a material adverse effect on the ability
of CVT to perform any of its obligations under any of the Transaction Documents,
(d) an adverse effect on the rights or remedies of TPG-Axon under any of the
Transaction Documents, (e) an adverse effect on the right of CVT to receive any
Regadenoson Royalty payments or Related Regadenoson Payments, (f) an adverse
effect on the right of TPG-Axon to receive the TPG-Axon Royalty Interest, or
(g) an adverse effect on the Assigned Rights.

“Material Contract” means any contract, agreement or other arrangement to which
CVT or any of its Affiliates is a party or any of CVT’s or any of its
Affiliates’ respective assets or properties are bound or committed (other than
the Transaction Documents) and for which breach, nonperformance, cancellation or
failure to renew would reasonably be expected to result in a Material Adverse
Effect.

“Non-controlling Party” has the meaning set forth in Section 8.4(a).

“Notified Party” has the meaning set forth in Section 8.4(a).

“Notifying Party” has the meaning set forth in Section 8.4(a).

“Offset” means any Section 3.4(c)(ii) Offset, Section 5.8(a)(ii)(2) Offset or
Other Offset.

“Other Offset” has the meaning set forth in Section 3.5(d).

“Overpayment Amounts” has the meaning set forth in Section 3.10.

“Payment Obligation End Date” has the meaning set forth in Section 2.1(b)(ii).

“Person” means any natural person, corporation, trust, joint venture,
association, unincorporated organization, cooperative, company, partnership,
trust, limited liability company or government (domestic or foreign) or any
agency or instrumentality thereof, or any other entity recognized by law.

“Primary Contact” has the meaning set forth in Section 3.14.

“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or any
arbitrator or arbitration panel.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

7



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 2.1(b)(i).

“Regadenoson” means any product containing or constituting CVT 3146, or
regadenoson (the chemical name and structure of which are set forth on Exhibit
5), [****] regardless of the [****] and regardless of [****].

“Regadenoson Net Sales” has the meaning set forth on Exhibit 6.

“Regadenoson Royalty” means all royalties paid, owed, accrued or otherwise
required to be paid by Astellas to CVT pursuant to Section 5.5 of the Astellas
Agreement based on Regadenoson Net Sales. For the avoidance of doubt, the
“Regadenoson Royalty” hereunder does not include any Excluded Payments.

“Related Regadenoson Payments” means and includes: (i) all amounts paid, owed,
accrued or otherwise required to be paid to CVT [****] on account of [****]
(ii) all amounts paid, owed, accrued or otherwise required to be paid to CVT
[****] on account of [****] under the Astellas Agreement; (iii) all amounts
paid, owed, accrued or otherwise required to be paid to CVT [****] to the extent
such amounts [****] or are otherwise [****] (iv) all amounts paid, owed, accrued
or otherwise required to be paid to CVT [****] in connection with [****] to the
extent [****] or are otherwise [****] (v) all amounts paid, owed, accrued or
otherwise required to be paid to CVT [****] based on [****] to the extent such
amounts are [****] or are otherwise amounts [****] (vi) all amounts paid, owed,
accrued or otherwise required to be paid to CVT with respect to any [****] and
(vii) all amounts paid, owed, accrued or otherwise required to be paid to CVT
and intended to reconcile accounts, adjust underpayments and collections
relating to any payments of the Regadenoson Royalty or any of the payments under
the foregoing clauses of this definition, [****]. For the avoidance of doubt,
the “Related Regadenoson Payments” hereunder do not include any Excluded
Payments.

“Response” has the meaning set forth in Section 8.4(c).

“Retained Regadenoson Rights and Obligations” has the meaning set forth in
Section 2.1(c).

“Royalty Reports” has the meaning set forth in Section 3.2.

“SEC” means the United States Securities and Exchange Commission or any
successor agency thereto.

“Section 3.4(c)(ii) Offset” has the meaning set forth in Section 3.5(c).

“Section 5.8(a)(ii)(2) Offset” has the meaning set forth in Section 3.5(a).

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

8



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called (including
interest and penalties thereon) by any Governmental Authority, on whomsoever and
wherever imposed, levied, collected, withheld or assessed.

“Term” means the period described in Section 7.1.

“Territory” has the meaning set forth in the Astellas Agreement.

“Third Person” means any Person, including a Governmental Authority, other than
CVT, TPG-Axon or their respective Affiliates.

“Third Person Claim” has the meaning set forth in Section 8.4(a).

“TPG-Axon Concentration Account” means the TPG-Axon Concentration Account (as
defined in the Deposit Agreement) into which (a) the TPG-Axon Royalty Interest,
(b) all Proceeds (as defined in the Code) of (a), and (c) other amounts to which
TPG-Axon is entitled pursuant to this Agreement, are to be remitted as set forth
in Section 3.1 and the Deposit Agreement.

“TPG-Axon Event of Default” has the meaning set forth in Section 7.3.

“TPG-Axon Indemnitees” means (a) TPG-Axon, (b) its current and future
Affiliates, (c) the respective trustees, beneficiaries, members, directors,
employees, accountants, advisors, representatives and agents of any of the
foregoing and (d) the respective successors, heirs and assigns of any of the
Persons referred to in (a), (b) and (c) above.

“TPG-Axon Royalty Interest” has the meaning set forth in Section 2.1(a).

“Transaction Documents” has the meaning set forth in Section 5.1(c).

“Valid Claim” has the meaning set forth in the Astellas Agreement.

ARTICLE 2

ROYALTY ASSIGNMENT AND SALE

2.1 Royalty Assignment and Sale.

(a) TPG-Axon Royalty Interest. In consideration for the payment of the Purchase
Price and subject to the terms and conditions in this Agreement, effective as of
the Closing Date, TPG-Axon purchases from CVT, and CVT sells, assigns,
transfers, conveys and delivers to TPG-Axon, all of CVT’s right, title and
interest to receive from Astellas fifty percent (50%) of the Regadenoson Royalty
(the “TPG-Axon Royalty Interest”) and the other Assigned Rights, from the
Closing Date and throughout the Term.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

9



--------------------------------------------------------------------------------

(b) Purchase Price.

 

  (i) In consideration for the sale, assignment, transfer, conveyance and
delivery of the TPG-Axon Royalty Interest and the other Assigned Rights and
subject to the terms and conditions in this Agreement, TPG-Axon shall pay CVT
One Hundred Seventy-Five Million Dollars ($175,000,000) (the “Purchase Price”)
on the Closing Date by wire transfer in immediately available funds to such
account as may be specified by CVT in writing to TPG-Axon at least three
(3) Business Days prior to the Closing.

 

  (ii) In addition, in the event that Astellas commences commercial sales of
Regadenoson in the United States within six (6) months after the date that
Marketing Approval is received, TPG-Axon shall pay CVT an additional Ten Million
Dollars ($10,000,000) within five (5) Business Days after receiving notice
(including sufficient details to permit TPG-Axon to confirm that such commercial
sales have commenced, the date that such sales commenced and the date that
Marketing Approval was received) from CVT that such event has occurred. Such
payment shall be delivered by wire transfer in immediately available funds to
the account specified by CVT pursuant to Section 2.1(b)(i), unless CVT specifies
a different account to TPG-Axon at the time CVT provides the notice described in
the immediately preceding sentence. TPG-Axon’s payment obligation under this
Section 2.1(b)(ii) shall expire on the date that is six (6) months after the
date that Regadenoson receives Marketing Approval if Astellas has not commenced
commercial sales of Regadenoson within such six (6)-month period as provided
under the Astellas Agreement (the “Payment Obligation End Date”), provided,
however, that TPG-Axon shall still be obligated to pay CVT pursuant to this
Section 2.2(b)(ii) if Astellas has commenced commercial sales of Regadenoson
within such six (6)-month period and CVT provides notice to TPG-Axon promptly
thereafter, even if CVT’s notice to TPG-Axon is sent or received by TPG-Axon
after the six (6)-month period has ended.

(c) Retained Rights and Obligations. CVT retains all other rights and shall be
responsible for all obligations under the Astellas Agreement, including all
rights to the CVT Royalty Interest and all Liabilities of CVT under [****] (the
“Retained Regadenoson Rights and Obligations”). TPG-Axon is not assuming and
shall not be bound by any liabilities, debts or obligations of CVT of any kind
or nature, whether known, unknown, accrued, absolute, fixed, contingent or
otherwise, whether now existing or hereafter arising, and whether or not
relating to Regadenoson or the Astellas Agreement.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

10



--------------------------------------------------------------------------------

(d) True Sale. CVT and TPG-Axon intend and agree that the sale, assignment,
transfer, set-over, conveyance and delivery of the Assigned Rights be a true
sale by CVT to TPG-Axon that is absolute and irrevocable and that provides
TPG-Axon with the full benefits and detriments of ownership of the Assigned
Rights, and neither CVT nor TPG-Axon intends the transactions contemplated
hereunder to be, or for any purpose to be characterized as, a loan or other
financial accommodation from TPG-Axon to CVT. Each of TPG-Axon and CVT waive any
right to contest or otherwise assert that this Agreement is other than a true
sale by CVT to TPG-Axon under Applicable Law, which waiver shall be enforceable
against CVT and TPG-Axon in any bankruptcy or insolvency proceeding relating to,
as applicable, CVT or TPG-Axon. The security interests granted pursuant to
Section 6.7(a) of this Agreement are granted solely as a precaution against the
possibility that the transaction might be characterized in some judicial or
administrative proceeding as other than a “true sale,” notwithstanding the
manifest intent and expectation of the Parties.

2.2 Closing.

(a) Closing Time and Place. The purchase and sale provided for in this Agreement
(the “Closing”) will take place no later than three (3) Business Days after all
closing conditions set forth in Sections 2.2(b) and (c) are fulfilled, satisfied
or waived (as applicable), other than those which by their terms are to be
fulfilled or satisfied on the Closing Date, at the offices of TPG-Axon’s counsel
at Cooley Godward Kronish LLP, 4401 Eastgate Mall, San Diego, CA 92121,
commencing at 8:00 a.m. (local time), unless TPG-Axon and CVT otherwise agree.
The date of the Closing is referred to as the “Closing Date.”

(b) TPG-Axon Closing Conditions. The obligations of TPG-Axon to close the
transactions contemplated by this Agreement are subject to the fulfillment or
satisfaction on and as of the Closing of each of the following conditions set
forth in this Section 2.2(b) (any one or more of which may be waived by
TPG-Axon, but only in a writing signed by TPG-Axon).

 

  (i) TPG-Axon shall have received a copy of the [****].

 

  (ii) The Astellas Notice shall have been delivered to Astellas in accordance
with the terms of the Astellas Agreement.

 

  (iii) TPG-Axon shall have received a true sale opinion of Latham & Watkins
LLP, special counsel to CVT, in form and substance reasonably satisfactory to
TPG-Axon.

 

  (iv) CVT and JPMorgan shall have executed and delivered the Deposit Agreement.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

11



--------------------------------------------------------------------------------

  (v) CVT shall have executed and delivered the Intellectual Property Security
Agreement.

 

  (vi) CVT shall have executed and delivered the Bill of Sale.

 

  (vii) The representations and warranties made by CVT in this Agreement shall
be true and accurate in all material respects (except for representations and
warranties that are already qualified as to materiality, in which case such
representations and warranties shall be true and accurate in all respects) as of
the Closing Date.

 

  (viii) All of the covenants and obligations that CVT is required to comply
with or to perform at or prior to the Closing shall have been duly complied with
and performed in all material respects.

 

  (ix) CVT shall have executed and delivered to TPG-Axon a certificate, executed
by the Chief Executive Officer or Chief Financial Officer or other applicable
officer of CVT, to the effect that the conditions specified in
Section 2.2(b)(vii) and Section 2.2(b)(viii) are satisfied in all respects.

 

  (x) TPG-Axon shall have received from CVT’s Secretary or other applicable
officer, a certificate having attached thereto resolutions approved by the Board
of Directors of CVT authorizing the transactions contemplated hereby.

 

  (xi) TPG-Axon shall have received an opinion of Latham & Watkins LLP, special
counsel to CVT, regarding the perfection of TPG-Axon’s security interest in the
Collateral, in form and substance reasonably satisfactory to TPG-Axon.

 

  (xii) Appropriate financing statements and the Intellectual Property Security
Agreement shall have been duly filed in the jurisdictions listed on Schedule
2.2(b)(xii).

 

  (xiii) TPG-Axon shall have received certified copies of recent date of
searches in the jurisdictions listed on Schedule 2.2(b)(xiii)(A) for all
effective financing statements and registrations which name CVT as debtor and,
except as otherwise agreed in writing by TPG-Axon, such searches shall indicate
that no such effective financing statements or registrations exist or that, for
any that do exist, none cover any of the Collateral; and TPG-Axon shall also
have received the results of searches of recent date in the jurisdictions listed
on Schedule 2.2(b)(xiii)(B) for any tax lien and judgment lien filed against CVT
or its property, which results, except as otherwise agreed to in writing by
TPG-Axon, shall not show any such liens.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

12



--------------------------------------------------------------------------------

(c) CVT Closing Conditions. The obligations of CVT to close the transactions
contemplated by this Agreement are subject to the fulfillment or satisfaction on
and as of the Closing of each of the following conditions set forth in this
Section 2.2(c) (any one or more of which may be waived by CVT, but only in a
writing signed by CVT).

 

  (i) TPG-Axon and JPMorgan shall have executed and delivered the Deposit
Agreement.

 

  (ii) TPG-Axon shall have executed and delivered the Intellectual Property
Security Agreement.

 

  (iii) TPG-Axon shall have executed and delivered the Bill of Sale.

 

  (iv) The representations and warranties made by TPG-Axon in this Agreement
shall be true and accurate in all material respects (except for representations
and warranties that are already qualified as to materiality, in which case such
representations and warranties shall be true and accurate in all respects) as of
the Closing Date.

 

  (v) All of the covenants and obligations that TPG-Axon is required to comply
with or to perform at or prior to the Closing shall have been duly complied with
and performed in all material respects.

 

  (vi) TPG-Axon shall have executed and delivered to CVT a certificate, executed
by an executive officer of TPG-Axon, to the effect that the conditions specified
in Section 2.2(c)(iv) and Section 2.2(c)(v) are satisfied in all respects.

ARTICLE 3

PAYMENTS

3.1 Deposits and Instructions. The Parties acknowledge and agree that the
Astellas Notice shall instruct Astellas to send all payments for the Regadenoson
Royalty and all Related Regadenoson Payments to the Joint Concentration Account.
The Parties also agree that CVT will not direct Astellas under Section 5.7(b) of
the Astellas Agreement to send payments for the Regadenoson Royalty or any
Related Regadenoson Payments to any bank account other than the Joint
Concentration Account without TPG-Axon’s prior written consent. TPG-Axon and CVT
shall follow the procedures set forth in Section 3.1(b) for determining Final
Instructions, and TPG-Axon shall only send Final Instructions that are mutually
agreed to by the Parties or deemed accepted by TPG-Axon in accordance with
Section 3.1(b) to JPMorgan as Account

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

13



--------------------------------------------------------------------------------

Instructions, in each case other than [****] (during which time, the Parties
acknowledge and agree, [****]. The Parties further acknowledge and agree that,
if a [****] exists under this Agreement [****] without [****] and such [****]
may provide [****] that are consistent with TPG-Axon’s ownership of the Assigned
Rights. During any [****] under this Agreement [****] the Parties shall continue
to perform their obligations under this Section 3.1 (other than, with respect to
Section 3.1(b), TPG-Axon) and under the other Sections of this Article 3 to
confirm the accuracy of payments made to the Joint Concentration Account and the
appropriate allocation of such payments in accordance with this Agreement
(including this Article 3), but such activities shall not in any way limit or
restrict [****] that provide for [****] that are consistent with TPG-Axon’s
ownership of the Assigned Rights. The Parties further agree as follows:

(a) The Deposit Agreement shall provide that all amounts in the Joint
Concentration Account shall be held in such account until the end of the
applicable Calendar Quarter in which they are received, unless JPMorgan receives
contrary Final Instructions or Alternative Instructions from TPG-Axon in
accordance with Section 3.1(b) [****] prior to expiration of such Calendar
Quarter. The Parties further agree, and the Deposit Agreement shall further
provide that, upon expiration of such Calendar Quarter, unless JPMorgan receives
[****] in accordance with Section 3.1(b) [****] all amounts held in the Joint
Concentration Account upon expiration of such Calendar Quarter shall be
transferred from the Joint Concentration Account, such that fifty percent
(50%) of all such amounts are transferred to the CVT Concentration Account and
fifty percent (50%) of all such amounts are transferred to the TPG-Axon
Concentration Account, on account of each Party’s respective ownership interest
in the Regadenoson Royalty and Related Regadenoson Payments.

(b) Concurrently with the Royalty Reports and CVT Officer’s Certificates
provided to TPG-Axon pursuant to Sections 3.2, 3.3 and 3.4, as applicable, CVT
shall prepare and send to TPG-Axon a draft of CVT’s proposed instructions to
JPMorgan detailing what amounts (including reasonable supporting calculations)
deposited in the Joint Concentration Account and corresponding to such Royalty
Reports and CVT Officer’s Certificates should be transferred from the Joint
Concentration Account to each of the CVT Concentration Account and the TPG-Axon
Concentration Account, consistent with the terms and conditions of this
Agreement (including, without limitation, this Article 3) and the Deposit
Agreement (“Draft Instructions”). Any Draft Instructions mutually agreed upon by
the Parties and any Draft Instructions deemed to be accepted by TPG-Axon under
this Section 3.1(b) shall be referred to herein as the “Final Instructions.”
TPG-Axon shall respond to CVT in writing within [****] with respect to any Draft
Instructions from CVT hereunder, indicating whether or not TPG-Axon agrees with
such Draft Instructions as Final Instructions. If TPG-Axon so notifies CVT that
TPG-Axon does not agree with the Draft Instructions, the Parties shall attempt
to reach agreement in writing on Draft Instructions as promptly as possible,
consistent with the [****] time periods set forth in Sections 3.5, 3.9 and 3.10
for the Parties to resolve disagreements regarding payment calculations. If
TPG-Axon fails to provide any notice

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

14



--------------------------------------------------------------------------------

to CVT within the [****] time period set forth above, TPG-Axon shall be deemed
to have accepted the Draft Instructions as Final Instructions. TPG-Axon shall,
within [****] of its deemed acceptance or the Parties’ mutual agreement upon
Final Instructions in accordance with this Section 3.1(b), send the Final
Instructions to JPMorgan as Account Instructions. In addition, if CVT is
delivering Draft Instructions to TPG-Axon hereunder prior to the end of the
then-current quarter but later than the [****] prior to the expiration of such
applicable Calendar Quarter, CVT shall send TPG-Axon together with the Draft
Instructions a set of alternative instructions (“Alternative Instructions”)
instructing JPMorgan to retain in the Joint Concentration Account at the
expiration of the applicable Calendar Quarter (but not at the expiration of any
ensuing Calendar Quarter) the amounts deposited in the Joint Concentration
Account and corresponding to such Royalty Reports and CVT Officer’s
Certificates, pending determination by the Parties of the treatment of those
amounts in accordance with the other provisions of this Agreement. In the event
TPG-Axon receives any Alternative Instructions from CVT hereunder, TPG-Axon may,
prior to the expiration of the applicable Calendar Quarter to which such
Alternative Instructions pertain, send the Alternative Instructions to JPMorgan
as Account Instructions, and concurrently notify CVT in writing that TPG-Axon
has done so.

(c) Notwithstanding any other provisions of this Section 3.1, each Party may
communicate directly with JPMorgan with respect to ministerial matters not
relating to the disposition, transfer, withdrawal, disbursement or redemption of
any amounts in or credits to the Joint Concentration Account (e.g., to notify
JPMorgan of such Party’s change of address or contact party, etc.), without the
other Party’s prior consent to or agreement upon the contents of such
communication, provided that the Party so communicating to JPMorgan will
concurrently provide to the other Party a copy of such ministerial
communication.

3.2 Royalty Reports. (A) Within [****] of CVT’s receipt of any report of
Regadenoson Net Sales provided by Astellas pursuant to Section 5.7 of the
Astellas Agreement (each, a “Royalty Report”) or (B) if the amount relating to
the applicable Royalty Report is not deposited into the Joint Concentration
Account by Astellas prior to or concurrently with (or within [****] thereafter)
the delivery to CVT of the applicable Royalty Report, within [****] of CVT’s
Knowledge of a deposit being made into the Joint Concentration Account or, if
later, receipt of a notice from JPMorgan pursuant to the Deposit Agreement
confirming that Astellas has deposited an amount into the Joint Concentration
Account, which deposit or amount, as applicable, relates to the applicable
Royalty Report (and which Royalty Report was previously received by CVT), CVT
shall (a) to the extent delivery of such Royalty Report to TPG-Axon is not
prohibited by obligations of confidentiality between Astellas and CVT contained
in the Astellas Agreement, provide a copy of such Royalty Report to TPG-Axon or
(b) to the extent delivery of such Royalty Report is prohibited by obligations
of confidentiality between Astellas and CVT contained in the Astellas Agreement,
provide a certificate (a “CVT Officer’s Certificate”) executed by the Chief
Executive Officer or Chief Financial Officer, or other applicable officer of
CVT, dated the date of delivery, certifying, to the Knowledge of CVT:

 

  (i) whether the amount deposited into the Joint Concentration Account for the
applicable period for which payments are provided by Astellas concurrently with
the delivery of the applicable Royalty Report by Astellas to CVT equals the
amount of the Regadenoson Royalty to which CVT is entitled under the Astellas
Agreement (the “Applicable Amount”);

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

15



--------------------------------------------------------------------------------

  (ii) to the extent the amount so deposited into the Joint Concentration
Account is not the Applicable Amount, the basis for the disparity (e.g., a
Deficient Payment, Astellas including other amounts owing from it to CVT under
the Astellas Agreement, such as, but not limited to, payments under [****] or
other Excluded Payments in the amount so deposited in the Joint Concentration
Account or Astellas sending payments for the Regadenoson Royalty to CVT rather
than the Joint Concentration Account) and the amount of the disparity;

 

  (iii) whether the amount so deposited into the Joint Concentration Account was
subject to any Offset by Astellas and, if so, the basis for the Offset
(including the applicable section of the Astellas Agreement on which the Offset
was based, or, if applicable, any other basis for the Offset) and its amount;

 

  (iv) whether the amount so deposited into the Joint Concentration Account was
subject to any [****] and, if so, the amount of [****];

 

  (v) whether the amount so deposited into the Joint Concentration Account
includes any Related Regadenoson Payments or any other amounts (other than
amounts otherwise described in such CVT Officer’s Certificate) to which TPG-Axon
is entitled under this Agreement and, if so, their basis and amount;

 

  (vi) whether the amount so deposited into the Joint Concentration Account is
less than the Applicable Amount due to the failure of Astellas to make the
applicable payment to the Joint Concentration Account or CVT, in which case such
certificate shall also describe in reasonable detail the [****] and CVT’s
[****]; and

 

  (vii) whether the amount so deposited into the Joint Concentration Account
included any Excluded Payments or Overpayment Amounts, and, if so, their basis
and amount.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

16



--------------------------------------------------------------------------------

To the extent the amount so deposited into the Joint Concentration Account is
otherwise different than the Applicable Amount, such certificate shall also
describe in reasonable detail the [****] to ensure that all amounts required to
be sent to the Joint Concentration Account by Astellas pursuant to the Astellas
Notice or CVT pursuant to this Agreement are so sent and [****].

3.3 Related Regadenoson Payments. Within [****] of any Related Regadenoson
Payments, or any other amounts to which TPG-Axon is entitled under this
Agreement, being deposited in the Joint Concentration Account in circumstances
where Regadenoson Royalty payments are not also deposited, CVT shall deliver to
TPG-Axon a CVT Officer’s Certificate dated the date of delivery, certifying as
to the matters covered by the CVT Officer’s Certificate under Section 3.2, with
appropriate adjustments to reflect that the amount deposited consisted of
Related Regadenoson Payments and/or other amounts to which TPG-Axon is entitled
under this Agreement rather than Regadenoson Royalty payments.

3.4 CVT’s Receipt of Payments. Upon receipt of any payments by CVT for any
Regadenoson Royalty or any Related Regadenoson Payments or any other amounts to
which TPG-Axon is entitled under this Agreement, CVT shall hold (a) fifty
percent (50%) of such payments in trust for the benefit of TPG-Axon on account
of its ownership of the Assigned Rights, in the case of any payments for any
Regadenoson Royalty or any Related Regadenoson Payment or (b) all of such
amounts in trust for the benefit of TPG-Axon, in the case of other amounts (if
any) to which TPG-Axon is entitled under this Agreement, and shall deposit all
of such payments into the Joint Concentration Account as follows: (i) within
[****] of CVT’s receipt of such payments to the extent the payments received
include any on-time quarterly Regadenoson Royalty payment pursuant to
Section 5.7 of the Astellas Agreement or (ii) otherwise within [****] of the
receipt by CVT of such payments. Concurrently with the deposit of such payments,
CVT shall deliver to TPG-Axon a CVT Officer’s Certificate dated the date of
delivery, certifying as to the matters covered by the CVT Officer’s Certificate
under Section 3.2 or Section 3.3, as applicable, and with appropriate
adjustments to reflect that the amount being deposited is being deposited by CVT
rather than Astellas.

3.5 Offsets. Because TPG-Axon is purchasing the Assigned Rights, the Parties
acknowledge that the Assigned Rights are subject to the terms and conditions of
the Astellas Agreement relevant to the Assigned Rights. The Parties intend this
Section 3.5 to address how certain potential offset and/or reduction provisions
under the Astellas Agreement (each specified below) or other potential offsets
between CVT and Astellas (if any) will affect the Assigned Rights and payments
made on account thereof for purposes of this Agreement. Pursuant to
Section 6.1(a), TPG-Axon must consent to [****] The Parties intend and agree
that such [****] will [****] pursuant to this Agreement.

(a) Regadenoson-Related Section 5.8(a)(ii)(2) Offsets. In the event that
Astellas offsets against a portion of the Regadenoson Royalty under
Section 5.8(a)(ii)(2) of the Astellas Agreement any monies, upfront fees,
licensing fees, royalties and

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

17



--------------------------------------------------------------------------------

milestones paid to a Third Person (other than lump sum payments covered by
Section 5.8(a)(ii)(1) of the Astellas Agreement) (a “Section 5.8(a)(ii)(2)
Offset”), and provided that the applicable Section 5.8(a)(ii)(2) Offset is due
to licenses, fees and other payments permitted under such Section 5.8(a)(ii)(2)
in connection with the development, manufacture, export, import, use, offer for
sale and/or sale of Regadenoson in the Territory, the following provisions shall
apply:

 

  (i) in connection with the delivery of any Royalty Report or CVT Officer’s
Certificate under Section 3.2 or Section 3.4, as applicable, that includes a
Section 5.8(a)(ii)(2) Offset, the Parties’ Primary Contacts will discuss the
amount of such Section 5.8(a)(ii)(2) Offset and attempt to agree in writing on
(A) the portion of such Section 5.8(a)(ii)(2) Offset that is the correct amount
of such Section 5.8(a)(ii)(2) Offset under the Astellas Agreement (any such
agreed upon amount being referred to as the “Agreed-On Section 5.8(a)(ii)(2)
Offset Amount”) and (B) the portion of such Section 5.8(a)(ii)(2) Offset, if
any, that is in excess of the correct amount of such Section 5.8(a)(ii)(2)
Offset under the Astellas Agreement and the amount of such excess (any such
agreed upon amount being referred to as the “Agreed-On Excess
Section 5.8(a)(ii)(2) Offset Amount”);

 

  (ii) to the extent the Parties’ Primary Contacts are unable to agree on the
correct amount for a Section 5.8(a)(ii)(2) Offset or as to the amount by which
any amount taken as an offset under Section 5.8(a)(ii)(2) of the Astellas
Agreement exceeds the correct Section 5.8(a)(ii)(2) Offset (any such disputed
amounts being referred to as the “Disputed Section 5.8(a)(ii)(2) Offset
Amounts”), within [****] following delivery of the applicable Royalty Report or
CVT Officer’s Certificate under Section 3.2 or Section 3.4, as applicable, each
Party shall designate an executive officer to discuss the matter with an
executive officer of the other Party and attempt to reach agreement in writing
on the Agreed-On Section 5.8(a)(ii)(2) Offset Amount and Agreed-On Excess
Section 5.8(a)(ii)(2) Offset Amount within [****] following the end of the prior
[****] period (and, if they agree upon the same during such period, such amounts
shall no longer be considered Disputed Section 5.8(a)(ii)(2) Offset Amounts but
shall become Agreed-On Section 5.8(a)(ii)(2) Offset Amounts and Agreed-On Excess
Section 5.8(a)(ii)(2) Offset Amounts);

 

  (iii)

the payments which TPG-Axon is entitled to in payment of the TPG-Axon Royalty
Interest shall be reduced based on the applicable Section 5.8(a)(ii)(2) Offset
to the extent of the amount calculated by multiplying such Section 5.8(a)(ii)(2)
Offset (including

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

18



--------------------------------------------------------------------------------

 

the Agreed-On Section 5.8(a)(ii)(2) Offset Amount, any Agreed-On Excess
Section 5.8(a)(ii)(2) Offset Amount and any Disputed Section 5.8(a)(ii)(2)
Offset Amount) by [****] by a [****] under the Astellas Agreement for such
Calendar Quarter (including, for the avoidance of doubt, all [****]);

 

  (iv) in the event any Agreed-On Excess Section 5.8(a)(ii)(2) Offset Amount
exists, [****];

 

  (v) In the event Disputed Section 5.8(a)(ii)(2) Offset Amounts exist following
expiration of the applicable time period(s) utilized by the Parties under
Section 3.5(a)(i) or (ii), then [****]; and

 

  (vi) In the event any Disputed Section 5.8(a)(ii)(2) Offset Amounts exist
following the expiration of the applicable time period(s) utilized by the
Parties under Section 3.5(a)(i) and (ii), each Party is free to pursue a
resolution of such dispute with the other Party, along with any related matters,
in the judicial system (without having to comply with the dispute resolution
procedures set forth in Section 9.2) or to otherwise exercise any right or
remedy such Party may have against the other Party pursuant to this Agreement.

(b) Other Section 5.8(a)(ii)(2) Offsets (If Any). In the event that,
notwithstanding CVT’s covenant set forth in Section 6.5(o) relating to any
offset under Section 5.8(a)(ii)(2) of the Astellas Agreement for any Licensed
Product other than Regadenoson in the Territory, a Section 5.8(a)(ii)(2) Offset
occurs and such Section 5.8(a)(ii)(2) Offset is taken by Astellas due to
licenses, fees and other payments permitted under Section 5.8(a)(ii)(2) of the
Astellas Agreement in connection with the development, manufacture, export,
import, use, offer for sale and/or sale of any Licensed Product other than
Regadenoson in the Territory, then, within [****] following delivery of the
applicable Royalty Report or CVT Officer’s Certificate under Section 3.2 or
Section 3.4, as applicable, that indicates such Section 5.8(a)(ii)(2) Offset,
CVT will, in lieu of its indemnification obligations set forth in Section 8.2,
pay directly to TPG-Axon into the TPG-Axon Concentration Account (and not into
the Joint Concentration Account) an amount equal to the amount by which
TPG-Axon’s payments for the Regadenoson Royalty were reduced based on such
Section 5.8(a)(ii)(2) Offset. If CVT makes a payment to TPG-Axon pursuant to
this Section 3.5(b), and if [****] for which CVT made such payment hereunder,
CVT shall [****]

(c) Section 3.4(c)(ii) Offsets. In the event that, notwithstanding CVT’s
covenant set forth in Section 6.5(o), Astellas offsets or deducts CVT’s [****]
for [****] against a portion of the Regadenoson Royalty pursuant to
Section 3.4(c)(ii) of the Astellas Agreement (a “Section 3.4(c)(ii) Offset”),
then within [****] following the delivery of the applicable Royalty Report or
CVT Officer’s Certificate under Section 3.2 or 3.4, as applicable, that
indicates such Section 3.4(c)(ii) Offset, CVT will, in lieu of its

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

19



--------------------------------------------------------------------------------

indemnification obligations set forth in Section 8.2, pay directly to [****]. If
CVT makes a payment to TPG-Axon pursuant to this Section 3.5(c), and if [****]
for which CVT made such payment hereunder, CVT shall [****].

(d) Other Offsets. In the event that, notwithstanding [****] Astellas offsets a
portion of the Regadenoson Royalty under any provision of the Astellas Agreement
[****] or Astellas offsets [****] CVT or any of its Affiliates and Astellas or
any of its Affiliates, [****] (any such offset, an “Other Offset”), the
following provisions shall apply:

 

  (i) in connection with the delivery of any Royalty Report or CVT Officer’s
Certificate under Section 3.2 or Section 3.4, as applicable, that includes an
Other Offset, the Parties’ Primary Contacts will discuss the nature of the CVT
obligation to Astellas giving rise to such Other Offset and the amount of such
Other Offset and attempt to agree in writing on (A) whether an actual CVT
obligation to Astellas exists that gives rise to such Other Offset and the
portion of such Other Offset that correctly represents an actual obligation of
CVT to Astellas and the amount of such Other Offset (any such agreed upon amount
being referred to herein as the “Agreed-On Other Offset Amount”) and (B) the
portion of such Other Offset, if any, that is in excess of the correct amount of
such Other Offset (any such agreed upon amount being referred to herein as the
“Agreed-On Excess Other Offset Amount”);

 

  (ii) to the extent the Parties’ Primary Contacts are unable to agree on
whether an actual CVT obligation to Astellas exists giving rise to such Other
Offset, or the correct amount for an Other Offset or as to the amount by which
any amount taken as an offset exceeds the correct Other Offset (any such
disputed amounts being referred to as the “Disputed Other Offset Amounts”),
within [****] following delivery of the applicable Royalty Report or CVT
Officer’s Certificate under Section 3.2 or Section 3.4, as applicable, each
Party shall designate an executive officer to discuss the matter with an
executive officer of the other Party and attempt to reach agreement in writing
on the Agreed-On Other Offset Amount and the Agreed-On Excess Other Offset
Amount within [****] following the end of the prior [****] period (and, if they
agree upon the same during such period, such amounts shall no longer be Disputed
Other Offset Amounts but shall become Agreed-On Other Offset Amounts and
Agreed-On Excess Other Offset Amounts);

 

  (iii)

in the event of any Other Offset, the payments which TPG-Axon is entitled to in
payment of the TPG-Axon Royalty Interest shall be reduced based on the
applicable Other Offset to the extent of the amount calculated by [****] by
[****] and CVT will, within [****] of the

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

20



--------------------------------------------------------------------------------

 

Parties’ agreeing in writing on the amount of such Agreed-On Other Offset
Amount, in lieu of its indemnification obligations set forth in Section 8.2, pay
directly to [****]. If CVT makes a payment to TPG-Axon pursuant to this
Section 3.5(d)(iii), and [****] for which CVT made such payment hereunder,
[****];

 

  (iv) in the event any Agreed-On Excess Other Offset Amount exists, CVT will
[****];

 

  (v) In the event Disputed Other Offset Amounts exist following expiration of
the applicable time period(s) utilized by the Parties under Section 3.5(d)(i) or
(ii), then [****];

 

  (vi) In the event any Disputed Other Offset Amounts exist following the
expiration of the applicable time period(s) utilized by the Parties under
Section 3.5(d)(i) and (ii), each Party is free to pursue a resolution of such
dispute with the other Party, along with any related matters, in the judicial
system (without having to comply with the dispute resolution procedures set
forth in Section 9.2) or to otherwise exercise any right or remedy such Party
may have against the other Party pursuant to this Agreement.

3.6 Deficient Payments and Late Payments. In the event that any Regadenoson
Royalty payment or Related Regadenoson Payment or other payment to which
TPG-Axon is entitled under this Agreement is made when due but is less than the
aggregate Regadenoson Royalty or Related Regadenoson Payment or other payment
then due under the Astellas Agreement or is entirely not made when due (and such
shortfall or late payment is not because of an Offset addressed in
Section 3.5(a), Section 3.5(b), Section 3.5(c) or Section 3.5(d) above or
because of [****] (in any case, a “Deficient Payment”), then (a) CVT, within
[****] of the delivery of any Royalty Report or CVT Officer’s Certificate under
Section 3.2, Section 3.3 or Section 3.4, as applicable, that indicates a
Deficient Payment or within [****] of when CVT otherwise has Knowledge of a
Deficient Payment, will notify TPG-Axon in writing regarding the occurrence of
the Deficient Payment and the details of the deficiency; and (b) CVT will
[****].

3.7 [****] Matters.

(a) In the event of any [****] of any of its [****] being collectively referred
to as [****], CVT, at [****] and at the [****], will promptly [****] which
[****] and shall thereafter [****]. Any [****] will be [****] where, subject, in
each case, to TPG-Axon’s rights with respect to Account Instructions [****]
after [****] of [****] for the [****] in accordance with Section 3.1 and the
Deposit Agreement, such [****] shall be [****] in accordance with the provisions
of Section 3.1 and the Deposit Agreement.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

21



--------------------------------------------------------------------------------

(b) In the event any [****] CVT may, in its sole discretion, [****] in
connection with such [****] if any, by [****] which [****] may include [****]
CVT shall notify TPG-Axon in writing if it intends to [****]. If CVT [****]
including any [****] CVT will be entitled to [****] with respect to such [****]
and CVT will then [****] any amounts that CVT [****] or otherwise pursuant to
any [****] with respect to such [****]. Such [****] will then be [****] in
accordance with the provisions of Section 3.1 and the Deposit Agreement.

(c) Nothing set forth in this Section 3.7 or Section 6.5(d) shall [****] with
regard to any [****] that is not covered by this Agreement.

3.8 Post-Termination Royalty Payments. If, during the Term, the Astellas
Agreement is terminated and following such termination Astellas continues to pay
royalties to the Joint Concentration Account and/or CVT on post-termination
Regadenoson Net Sales in the Territory or is obligated under the Astellas
Agreement to continue to pay such royalties, TPG-Axon will continue to be
entitled to the TPG-Axon Royalty Interest under this Agreement as if such
termination had not occurred. In addition, if, during the Term, the Astellas
Agreement is terminated (either in whole or in part, or only with respect to a
particular country or countries) and the terminated rights to Regadenoson revert
to CVT, then CVT will: (a) use good faith, best efforts to either sublicense or
divest the reverted rights to Regadenoson to Third Persons reasonably acceptable
to TPG-Axon or commercially sell Regadenoson itself and through its Affiliates
in a manner and on terms, in either case, that will reasonably likely result in
an economic recovery from such rights that is commensurate with that under the
Astellas Agreement and (b) negotiate in good faith and enter into with TPG-Axon
an agreement that provides TPG-Axon with a royalty on post-termination
Regadenoson sales (if any) and a percentage of Regadenoson
outlicensing/disposition proceeds (if any) that is commensurate with the
TPG-Axon Royalty Interest.

3.9 Excluded Payments. The Parties recognize that it is possible that Astellas
may deposit into the Joint Concentration Account amounts that are Excluded
Payments. Accordingly the remainder of this Section 3.9 shall apply where
Astellas has deposited into the Joint Concentration Account any Excluded
Payment.

(a) In connection with the delivery of any Royalty Report or CVT Officer’s
Certificate under Section 3.2 or Section 3.3, as applicable, that includes an
Excluded Payment, the Parties’ Primary Contacts will discuss the amount of such
Excluded Payment and attempt to agree in writing on the portion of the amount
deposited by Astellas into the Joint Concentration Account that correctly
represents an actual Excluded Payment, and the amount thereof (any such agreed
upon amount being referred to herein as the “Agreed-On Excluded Payment
Amount”).

(b) To the extent the Parties’ Primary Contacts are unable to agree on the
correct amount of any Excluded Payment (any such disputed amounts being referred
to as the “Disputed Excluded Payment Amounts”), within [****] following delivery
of the applicable Royalty Report or CVT Officer’s Certificate under Section 3.2
or Section 3.3,

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

22



--------------------------------------------------------------------------------

as applicable, each Party shall designate an executive officer to discuss the
matter with an executive officer of the other Party and attempt to reach
agreement in writing on the Agreed-On Excluded Payment Amount within [****]
following the end of the prior [****] period (and, if they agree upon the same
during such period, such amount shall no longer be Disputed Excluded Payment
Amounts but shall become Agreed-On Excluded Payment Amounts).

(c) With respect to the amount of any Agreed-On Excluded Payment Amount
deposited into the Joint Concentration Account, the Parties agree that, subject
to TPG-Axon’s rights with respect to Account Instructions during a CVT Event of
Default as set forth in Section 3.1, the Final Instructions shall require
JPMorgan to transfer one hundred percent (100%) of the Agreed-On Excluded
Payment Amount from the Joint Concentration Account into the CVT Concentration
Account before effecting any other transfer from the Joint Concentration Account
provided for in such Final Instructions.

(d) In the event Disputed Excluded Payment Amounts exist following the
expiration of the applicable time period(s) utilized by the Parties under
Sections 3.9(a) and (b), each Party is free to pursue a resolution of such
dispute with the other Party, along with any related matters, in the judicial
system (without having to comply with the dispute resolution procedures set
forth in Section 9.2) or to otherwise exercise any right or remedy such Party
may have against the other Party pursuant to this Agreement.

3.10 Overpayments. The Parties recognize that it is possible that Astellas may
deposit into the Joint Concentration Account or may pay directly to CVT amounts
with respect to the Regadenoson Royalty or the Related Regadenoson Payments that
exceed amounts actually due to CVT under the Astellas Agreement at such time
(such amounts being referred to herein as “Overpayment Amounts”). Accordingly
the remainder of this Section 3.10 shall apply where Astellas has deposited into
the Joint Concentration Account any Overpayment Amounts.

(a) In connection with the delivery of any Royalty Report or CVT Officer’s
Certificate under Section 3.2, Section 3.3 or Section 3.4, as applicable, that
includes any Overpayment Amounts, the Parties’ Primary Contacts will discuss the
amount of such Overpayment Amounts and attempt to agree in writing on (i) the
portion of the amount deposited by Astellas into the Joint Concentration Account
that correctly represents the portion, if any, of the payment deposited by
Astellas into the Joint Concentration Account that is an overpayment with
respect to the Regadenoson Royalty or the Related Regadenoson Payments, and the
amount thereof (any such agreed upon amount being referred to herein as the
“Agreed-On Overpayment Amount”).

(b) To the extent the Parties’ Primary Contacts are unable to agree on the
correct amount for any Overpayment Amount (any such disputed amounts being
referred to as the “Disputed Overpayment Amounts”), within [****] following
delivery of the applicable Royalty Report or CVT Officer’s Certificate under
Section 3.2, Section 3.3

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

23



--------------------------------------------------------------------------------

or Section 3.4, as applicable, each Party shall designate an executive officer
to discuss the matter with an executive officer of the other Party and attempt
to reach agreement in writing on the Agreed-On Overpayment Amount within [****]
following the end of the prior [****] period (and, if they agree upon the same
during such period, such amount shall no longer be a Disputed Overpayment Amount
but shall become an Agreed-On Overpayment Amount).

(c) With respect to the amount of any Agreed-On Overpayment Amount deposited
into the Joint Concentration Account, the Parties agree that, subject to
TPG-Axon’s rights with respect to Account Instructions during a CVT Event of
Default as set forth in Section 3.1, at CVT’s election, the agreed upon Final
Instructions shall require JPMorgan either (i) to transfer the full amount of
such Overpayment Amount from the Joint Concentration Account to an account
designated by Astellas to CVT, or (ii) to retain such Overpayment Amount in the
Joint Concentration Account and distribute it in accordance with Section 3.1(a)
as if it were the Regadenoson Royalty or a Related Regadenoson Payment and had
been held in the Joint Concentration Account until the expiration of the
applicable Calendar Quarter, in which case the Parties shall each credit the
portion of such Overpayment Amount they each so receive against the portion of
future Regadenoson Royalties and Related Regadenoson Payments that will become
due to each Party pursuant to this Agreement in connection with future payments
by Astellas of Regadenoson Royalties under the Astellas Agreement.

(d) In the event Disputed Overpayment Amounts exist following the expiration of
the applicable time periods utilized by the Parties under Sections 3.10(a) and
(b), each Party is free to pursue a resolution of such dispute with the other
Party, along with any related matters, in the judicial system (without having to
comply with the dispute resolution procedures set forth in Section 9.2) or to
otherwise exercise any right or remedy such Party may have against the other
Party pursuant to this Agreement.

3.11 CVT’s Record Keeping; TPG-Axon’s Audit Rights.

(a) Records. CVT and its Affiliates shall, consistent with GAAP and their
respective internal financial control and reporting practices and procedures,
keep and maintain for a period of [****] years from the end of the applicable
Calendar Year (except as otherwise provided herein) accounts and records of all
reports and data received by CVT from Astellas reasonably required to verify and
calculate the portion of the Regadenoson Royalty and the Related Regadenoson
Payments to which TPG-Axon is entitled under this Agreement.

(b) Audit of Astellas. CVT agrees that it shall, at the written request of
TPG-Axon and at TPG-Axon’s expense (if not paid for by Astellas under the
Astellas Agreement), promptly exercise its rights under Section 6.1 of the
Astellas Agreement to conduct an audit of Astellas with respect to payments to
CVT of the Regadenoson Royalty and Related Regadenoson Payments (an “Audit”). No
more than one Audit may be conducted under this Section 3.11 in any Calendar
Year, whether initiated by CVT or at TPG-Axon’s request as set forth in this
Section 3.11.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

24



--------------------------------------------------------------------------------

At any time that CVT wishes to exercise CVT’s rights to an Audit (other than
pursuant to a request by TPG-Axon), CVT shall give TPG-Axon written notice (an
“Audit Notice”) of its desire so to do. Within [****] of receipt of an Audit
Notice, TPG-Axon shall provide CVT with written notice of its election to
participate in the design of the Audit, and CVT and TPG-Axon shall share equally
in the costs of such Audit. In the event that TPG-Axon does not respond to an
Audit Notice within such [****] period or advises CVT that it does not desire to
participate in the design of the Audit, such Audit shall be at CVT’s sole
expense (if not paid for by Astellas under the Astellas Agreement).

All Audits will be conducted by CVT using any nationally recognized independent
public accounting firm agreed to between CVT and TPG-Axon, and in accordance
with the requirements of the Astellas Agreement. To the extent not prohibited by
obligations of confidentiality between CVT and Astellas contained in the
Astellas Agreement, TPG-Axon shall receive a copy of the results of such Audit
(i.e., the actual amount of Regadenoson Royalty and Related Regadenoson Payments
during the Calendar Year in question, and the details of any discrepancies
between the Regadenoson Royalty and Related Regadenoson Payments that were paid
to TPG-Axon and the Regadenoson Royalty and Related Regadenoson Payments that
should have been paid). To the extent delivery of the results of any Audit is
prohibited by obligations of confidentiality between CVT and Astellas contained
in the Astellas Agreement, then, within [****] of CVT’s receipt of the results
of such Audit, CVT shall deliver to TPG-Axon a CVT Officer’s Certificate, dated
the date of delivery, certifying (i) that the results of such Audit indicate
that there is no discrepancy between the Regadenoson Royalty and Related
Regadenoson Payments that were paid to TPG-Axon and the Regadenoson Royalty and
Related Regadenoson Payments that should have been paid to TPG-Axon for the
Calendar Year in question, or (ii) in the event any such discrepancy exists,
that there is a discrepancy. If an Audit indicates that any Regadenoson Royalty
or Related Regadenoson Payments that were paid to TPG-Axon during any Calendar
Year in question were less than the Regadenoson Royalty or Related Regadenoson
Payments that should have been paid to TPG-Axon for such Calendar Year (“Audit
Shortfall”), CVT will [****].

3.12 Taxes. Any withholding or other Tax that is required by Applicable Law to
be withheld on behalf of TPG-Axon with respect to the Regadenoson Royalty or
Related Regadenoson Payments to which it is entitled under this Agreement shall,
to the extent such payments are being made by CVT to the Joint Concentration
Account, be deducted by CVT from such payment and remitted to the proper Tax
authority. CVT shall promptly furnish TPG-Axon with written evidence of its
withholding and remittance of any such Taxes.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

25



--------------------------------------------------------------------------------

3.13 Interest. Time for any payments hereunder shall be of the essence. Interest
shall accrue on any amount overdue hereunder (from the date such payment is due
through and including the date upon which full payment is made), including all
payments in respect of the Regadenoson Royalty or Related Regadenoson Payments
pursuant to this Agreement and all payments under Section 2.1(b)(ii), at the
lesser of (a) the annual prime rate as reported by the Wall Street Journal,
Eastern U.S. Edition, or any other reputable publication mutually agreed to by
the Parties on the date such payment is due, plus an additional [****] or
(b) the maximum annual rate permitted by Applicable Law, such interest to begin
accruing on a daily basis on the basis of a 360-day year from the date due, and
shall accrue both before and after judgment. Payment of accrued interest will
accompany payment of the outstanding payment. For the avoidance of doubt, this
Section 3.13 does not apply to any payments (or deficiencies in such payments)
from Astellas to CVT (whether into the Joint Concentration Account or directly
to CVT) and nothing in this Section 3.13 is intended to modify the other
provisions of this Agreement with respect to Astellas [****].

3.14 Primary Contacts. Within [****] after the Closing Date, CVT and TPG-Axon
will each appoint, and notify the other of, a person who will serve as such
Party’s main contact to, and for, the other Party with regard to matters
affecting the Parties’ relationship under this Agreement (each a “Primary
Contact”). The Primary Contacts (or their designees) will meet, by phone or in
person, as necessary to discuss and attempt to resolve any matters related to
this Agreement. A Party may change its Primary Contact at any time, but will
give notice to the other Party of any such change as soon as practical.

3.15 Joint Concentration Account Fees and Expenses.

(a) TPG-Axon and CVT shall equally share all fees, expenses and charges of
JPMorgan by instructing JPMorgan to debit half of each such fee, expense or
charge from the CVT Concentration Account (as defined in the Deposit Agreement)
and half of each such fee, expense or charge from the TPG-Axon Concentration
Account (as defined in the Deposit Agreement). In addition, TPG-Axon and CVT
shall share equally any indemnity obligations under the Deposit Agreement.

(b) Except as set forth in Section 11(a) of the Deposit Agreement, neither Party
shall have any right to terminate the Deposit Agreement without the other
Party’s prior written consent. Any such consent, which the other Party may grant
or withhold in its discretion, shall be subject to the satisfaction of each of
the following conditions to the satisfaction of the other Party:

 

  (i) the successor joint concentration account bank shall be reasonably
acceptable to the other Party;

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

26



--------------------------------------------------------------------------------

  (ii) TPG-Axon and CVT and the successor joint concentration account bank shall
have entered into a deposit and account control agreement substantially in the
form of the Deposit Agreement;

 

  (iii) all funds and items in the accounts subject to the Deposit Agreement to
be terminated shall have been transferred to the new accounts held at the
successor joint concentration account bank prior to or simultaneously with the
termination of the Deposit Agreement; and

 

  (iv) TPG-Axon shall have received written evidence that Astellas has been
instructed to remit all future payments in respect of the Regadenoson Royalty
and Related Regadenoson Payments to the joint concentration account held at the
successor joint concentration account bank.

(c) Upon the receipt by the Parties of a notice of resignation from JPMorgan
pursuant to the terms of the Deposit Agreement, the Parties shall jointly select
a successor joint concentration account bank subject to the satisfaction of each
of the following conditions to the satisfaction of both Parties:

 

  (i) the successor joint concentration account bank shall be reasonably
acceptable to each Party;

 

  (ii) TPG-Axon and CVT and the successor joint concentration account bank shall
have entered into a deposit and account control agreement substantially in the
form of the Deposit Agreement;

 

  (iii) all funds and items in the accounts subject to the Deposit Agreement
shall have been transferred to the new accounts held at the successor joint
concentration account bank prior to or simultaneously with the resignation of
JPMorgan and the termination of the Deposit Agreement; and

 

  (iv) TPG-Axon shall have received written evidence that Astellas has been
instructed to remit all future payments in respect of the Regadenoson Royalty
and Related Regadenoson Payments to the joint concentration account held at the
successor joint concentration account bank.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

27



--------------------------------------------------------------------------------

ARTICLE 4

CONFIDENTIAL INFORMATION

4.1 Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” of a Party means any information furnished by or
on behalf of such Party to the other Party or its Affiliates pursuant to this
Agreement, which information (a) is of the nature that is typically known to be
of a confidential nature, or (b) if disclosed in tangible form, is marked
“Confidential” or with other similar designation to indicate its confidential or
proprietary nature, or (c) if disclosed orally, is indicated orally to be
confidential or proprietary at the time of such disclosure. CVT’s Confidential
Information shall include all reports and CVT Officer’s Certificates and written
notices CVT provides to TPG-Axon pursuant to this Agreement.

Notwithstanding the foregoing, a Party’s Confidential Information shall not
include information that, in each case as demonstrated by written documentation
or other competent evidence:

 

  (i) was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure;

 

  (ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

 

  (iii) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in Breach of this Agreement;

 

  (iv) was subsequently lawfully disclosed to the receiving Party by a Third
Person having no obligation to the disclosing Party or its Affiliates; or

 

  (v) is independently developed by the receiving Party as evidenced by
contemporaneous written documentation without the benefit of Confidential
Information of the disclosing Party.

4.2 Obligations. Except as authorized in this Agreement or except upon obtaining
the other Party’s prior written permission to the contrary, each Party agrees
that during the Term and [****] years thereafter, it will:

(a) maintain in confidence, and not disclose to any person or entity, the other
Party’s Confidential Information;

(b) not use the other Party’s Confidential Information for any purpose, except
as contemplated in this Agreement; and

(c) protect the other Party’s Confidential Information in its possession by
using the same degree of care as it uses to protect its own Confidential
Information (but no less than a reasonable degree of care).

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

28



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, a Party will be
entitled to an injunctive relief to restrain the Breach or threatened Breach by
the other Party of this Article IV without having to prove actual damages or
threatened irreparable harm. Such injunctive relief will be in addition to any
rights and remedies available to the aggrieved Party at law, in equity, and
under this Agreement for such Breach or threatened Breach.

4.3 Permitted Disclosures.

(a) Permitted Persons. A Party may disclose the other Party’s Confidential
Information, without the other Party’s prior written permission, to:

 

  (i) its and its Affiliates’ members, managers, trustees, directors, employees,
partners, agents, consultants, attorneys, accountants, investment bankers,
shareholders, potential parties to corporate transactions (e.g., partnering
and/or acquisition discussions), beneficiaries, banks and other financing
sources, and permitted assignees, purchasers, transferees or
successors-in-interest under Section 9.6, in each case, who need to know such
Confidential Information to provide financing to the Party or to assist the
Party in evaluating the transactions contemplated hereby or in fulfilling its
obligations or exploiting its rights hereunder (or to determine their interest
in providing such financing or assistance) and who are, prior to receiving such
disclosure, bound by written or professional confidentiality and non-use
obligations no less stringent than those contained herein;

 

  (ii) permitted assignees, purchasers, transferees or successors-in-interest
(or potential assignees, purchasers, transferees or successors-in-interest)
under Section 9.6, in each case, who need to know such Confidential Information
in connection with such assignment, sale or transfer (or potential assignment,
sale or transfer), including following any such assignment, sale or transfer in
order to fulfill their obligations or exploit their rights under this Agreement,
and who are, prior to receiving such disclosure, bound by written or
professional confidentiality and non-use obligations no less stringent than
those contained herein; or

 

  (iii)

other Persons who are investors or potential investors (or advisors or
fiduciaries (including trustees) to such Persons) in connection with a private
placement or other public or non-public equity, debt, or other investment or
potential investment transaction in or with a Party or its Affiliate (including
such an investment or potential investment in or with a TPG-Axon Affiliate to
which TPG-Axon has, consistent with Section 9.6, assigned or otherwise sold,
transferred, pledged or contributed its rights to receive payment under this

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

29



--------------------------------------------------------------------------------

 

Agreement), in each case, who need to know such Confidential Information in
connection with such equity, debt, or other investment or potential investment
transaction (providing that, for this purpose, such Party may disclose only
Confidential Information of the other Party pertinent to the investment or
potential investment transaction and may make such disclosures only in
anticipation, and during the period, of such investment or potential investment
transaction), and who are, prior to receiving such disclosure, bound by written
or professional confidentiality and non-use obligations no less stringent than
those (including as to the expiration of the relevant confidentiality period)
customary for such purpose.

(b) Legally Required. A Party may disclose the other Party’s Confidential
Information, without the other Party’s prior written permission, to any Person
or Governmental Authority to the extent such disclosure is necessary to comply
with Applicable Law, applicable stock exchange requirements, or an order or
subpoena from a court of competent jurisdiction; provided that the compelled
Party, to the extent it may legally do so, shall give reasonable advance notice
to other Party of such disclosure and, at such other Party’s reasonable request
and expense, the compelled Party shall use its commercially reasonable efforts
to secure confidential treatment of such Confidential Information prior to its
disclosure (whether through protective orders or otherwise). However, if a Party
receives a request from an authorized representative of a United States or
foreign Tax authority for a copy of the Agreement, that Party may provide a copy
of the Agreement to such tax authority representative without advance notice to,
or the permission or cooperation of, the other Party, but the disclosing Party
must notify the other Party of the disclosure as soon as practical.

(c) Additional Permitted Disclosures. A Party may also disclose the other
Party’s Confidential Information in connection with the enforcement of rights or
compliance with obligations under this Agreement or any other Transaction
Document or as required to perfect a Party’s rights hereunder or under any of
the other Transaction Documents.

4.4 Terms of Agreement. Except to the extent allowed under Section 4.3 or as
otherwise permitted in accordance with this Section 4.4, neither Party shall
make any public announcements concerning this Agreement or the terms hereof, nor
refer to or use the name of the other party in any advertisement or promotional
materials without the prior written consent of the other Party. The Parties
agree that CVT will issue a press release announcing the execution of this
Agreement (which may include references to the other Transaction Documents), and
the transactions contemplated by this Agreement, which press release shall be in
the form of Exhibit 7. The Parties agree that they will each treat the contents
and terms of this Agreement and the consideration for this Agreement as
Confidential Information of the other Party. Consistent with

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

30



--------------------------------------------------------------------------------

Section 4.3(b), the Parties acknowledge that CVT will file a copy of this
Agreement with the SEC as required by Applicable Law. CVT will use commercially
reasonable efforts to provide TPG-Axon with a copy of any such SEC or other
filing regarding the Agreement or its terms to review prior to filing. CVT will
consider any comments of TPG-Axon in good faith with respect to confidential
treatment of the Agreement’s terms and shall redact the Agreement in a manner
allowed by the SEC to protect confidential terms. The Agreement as so redacted
and filed by CVT with its SEC filings shall be the version filed with the SEC or
pursuant to any other filing required to be made by a Party; provided, however,
that, to the extent TPG-Axon files such version with the SEC or pursuant to any
other filing required to be made by TPG-Axon and the SEC or any other applicable
Governmental Authority requires a different version to be filed, TPG-Axon is
permitted to file such different version, provided further that TPG-Axon
provides notice to CVT prior to filing such different version, together with the
different version, using all commercially reasonable efforts to provide such
notice with sufficient time for CVT to comment thereon and to coordinate its own
related filings, if any, in view of TPG-Axon’s filing of such different version,
as CVT deems appropriate. For purposes of clarity, each Party is free to discuss
with Third Persons the information regarding the Agreement and Parties’
relationship disclosed in such SEC filings and any other authorized public
announcements; provided, however, that CVT may make any subsequent disclosures
with respect to the transactions contemplated hereby as may, in its reasonable
judgment based on advice of counsel, be required by Applicable Law, provided
further that CVT provides notice to TPG-Axon prior to such disclosure, together
with the form of proposed disclosure, using all commercially reasonable efforts
to provide such notice with sufficient time for TPG-Axon to comment.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY

5.1 CVT’s Representations and Warranties. CVT represents and warrants to
TPG-Axon as of the date of this Agreement and as of the Closing Date as follows
and acknowledges that TPG-Axon is relying on such representations and warranties
in entering into this Agreement:

(a) Organization. CVT is a corporation duly incorporated, validly existing, and
in good standing under the laws of the State of Delaware.

(b) Ownership.

 

  (i)

CVT is the sole owner of all legal and equitable title to the Assigned Rights,
free and clear of any Encumbrances, subject to the Astellas Agreement. The
Assigned Rights sold, transferred, conveyed, assigned and delivered on the
Closing Date have not been pledged, sold, transferred, conveyed, assigned or
delivered to any other Person, and CVT has full right, power and authority to
sell,

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

31



--------------------------------------------------------------------------------

 

transfer, convey, assign and deliver the Assigned Rights to TPG-Axon. Upon the
sale, transfer, conveyance, assignment and delivery of the Assigned Rights to
TPG-Axon pursuant to Article 2, TPG-Axon shall be the sole owner of all legal
and equitable title to the Assigned Rights, free and clear of any Encumbrances,
subject to the Astellas Agreement. CVT has full right, power and authority to
grant a precautionary security interest in the Assigned Rights to TPG-Axon, free
and clear of any Encumbrances, subject to the Astellas Agreement.

 

  (ii) CVT is the sole owner of all legal and equitable title to the Collateral,
free and clear of any Encumbrances, subject to the Astellas Agreement. CVT has
not granted a security interest in the Collateral to any other Person, and CVT
has full right, power and authority to grant a security interest in the
Collateral to TPG-Axon, free and clear of any Encumbrances, subject to the
Astellas Agreement. In addition, upon the filing of the appropriate UCC
financing statements naming TPG-Axon as secured party and describing the
Collateral in the applicable filing offices in the jurisdictions listed in
Schedule 2.2(b)(xii), this Agreement together with the other Transaction
Documents creates a legal, valid, perfected and first priority security interest
under the Code on and in all of the Collateral in which CVT now has rights and
will create a legal, valid, perfected and first priority security interest under
the Code in the Collateral in which CVT later acquires rights, except in each
case to the extent that any such loss of perfection or priority results from the
failure of TPG-Axon to make a related filing or to continue previously filed
financing statements or other documents prior to the expiration thereof or any
termination of the Deposit Agreement.

(c) Authorization. CVT has all necessary corporate power, right and authority to
carry on its business as it is presently carried on by CVT, to enter into,
execute and deliver this Agreement, the Deposit Agreement and the Intellectual
Property Security Agreement (collectively, the “Transaction Documents”), to
sell, assign, transfer, convey and deliver the Assigned Rights to TPG-Axon and
to perform all of the covenants, agreements, and obligations to be performed by
CVT hereunder and under the other Transaction Documents. This Agreement and the
other Transaction Documents have been duly executed and delivered by CVT and
each constitutes CVT’s valid and binding obligation, enforceable against CVT in
accordance with its respective terms, subject to bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
to equitable principles.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

32



--------------------------------------------------------------------------------

(d) No Conflicts. Neither the execution and delivery of each of the Transaction
Documents nor the performance or consummation of any of them or the transactions
contemplated thereby will: (i) conflict with, result in a Breach or violation
of, constitute a default under or accelerate the performance under (with due
notice or lapse of time or both) the terms of: (A) any Applicable Law, (B) any
Material Contract, or (C) the certificate of incorporation or by-laws of CVT; or
(ii) relieve any party to the Astellas Agreement (or their respective
Affiliates) of any of its obligations under the Astellas Agreement or enable it
to terminate or suspend the Astellas Agreement or its obligations thereunder.

(e) Astellas Agreement. The Astellas Agreement is a valid and binding
obligation, enforceable in accordance with its terms and is in full force and
effect, subject to bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally and to equitable principles. Neither
CVT, its Affiliates nor, to the Knowledge of CVT, Astellas, is in material
Breach of any of their respective obligations under the Astellas Agreement. CVT
has not waived any rights or material Breaches under the Astellas Agreement,
and, to the Knowledge of CVT, no event has occurred which, after the giving of
notice or the lapse of time or both, would constitute a material Breach by CVT
under the Astellas Agreement or, to the Knowledge of CVT, would constitute a
material Breach by Astellas under the Astellas Agreement. A [****] has been
[****]. To the Knowledge of CVT, it has not received any written notice that the
Astellas Agreement has been, will be, or is threatened to be terminated (in part
or in whole) or that CVT is in material Breach of its obligations under the
Astellas Agreement. CVT has no intention of terminating the Astellas Agreement
(in part or in while) and is not aware of any events, circumstances or grounds
upon which the Astellas Agreement may be terminated (in part or in whole) by a
party thereto for material Breach.

(f) Valid Claims Period. The Licensed Patents contain one or more Valid Claims
covering Regadenoson or its marketing, sale or distribution in the United States
that will not expire before [****] (without giving effect to any patent term
extensions).

(g) Litigation.

 

  (i)

CVT Litigation. Except for any patent office proceedings in the ordinary course
of patent prosecution (for clarity, ordinary course does not include any Third
Person interference, reexamination, reissue, opposition, post grant review or
other challenges to patents or patent applications), there is no (i) action,
suit, claim, proceeding or investigation pending or, to the Knowledge of CVT,
threatened against CVT or its Affiliates, at law or in equity, (ii) arbitration
proceeding to which CVT is a party, or (iii) Governmental Authority inquiry
pending or, to the Knowledge of CVT, threatened against CVT or its Affiliates,
which, in each case, if adversely determined, would question or defeat the
validity or enforceability of any of the Licensed Patents in the Territory or
any of the Licensed Know-How,

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

33



--------------------------------------------------------------------------------

 

or prevent the consummation of the transactions contemplated by the Transaction
Documents, or otherwise adversely affect the Assigned Rights.

To the Knowledge of CVT, (1) the practice of the Licensed Patents in the
Territory does not infringe any valid and enforceable patent claim of any Third
Person that is not included in the Licensed Technology licensed to Astellas
under the Astellas Agreement and (2) the practice of the Licensed Know-How does
not infringe any valid and enforceable patent claim of any Third Person or
misappropriate or make any unauthorized use of any trade secret right of any
Third Person other than Astellas that is not included in the Licensed Technology
licensed to or owned by Astellas under the Astellas Agreement. To the Knowledge
of CVT, no Third Person is infringing, misappropriating or making any
unauthorized use of any Licensed Patent in the Territory or Licensed Know-How.

There is no action, suit, claim, proceeding, investigation or arbitration
initiated by CVT pending or threatened in writing against a Third Party relating
to the Astellas Agreement or to any Licensed Patent in the Territory or Licensed
Know-How.

None of the Licensed Patents in the Territory or Licensed Know-How is subject to
any outstanding decree, order, judgment, or stipulation restricting in any
manner the use or licensing thereof by CVT or, to the Knowledge of CVT, by
Astellas.

To the Knowledge of CVT, no certification has been filed under the U.S. “Drug
Price Competition and Patent Term Restoration Act of 1984” claiming that a
Licensed Patent in the Territory is invalid or that the manufacture, use,
import, offer for sale or sale of Regadenoson by a Third Person will not
infringe a Licensed Patent in the Territory.

 

  (ii)

Astellas Litigation. To the Knowledge of CVT, there is no (i) action, suit,
claim, proceeding or investigation pending or threatened against Astellas or its
Affiliates, at law or in equity, (ii) arbitration proceeding to which Astellas
or its Affiliates is a party, or (iii) Governmental Authority inquiry pending or
threatened against Astellas or its Affiliates, which, if adversely determined,
would question or defeat the validity or enforceability of any of the Licensed
Patents in the Territory or any of the Licensed Know-How, or prevent the
consummation of the transactions contemplated by the Transaction Documents, or
otherwise adversely affect the Assigned Rights. To the Knowledge of CVT, the
making, use, sale,

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

34



--------------------------------------------------------------------------------

 

offer for sale, and import of Regadenoson in the Territory by Astellas does not
infringe any valid and enforceable patent claim of any Third Person that is not
included in the Licensed Technology licensed to Astellas under the Astellas
Agreement or misappropriate or make any unauthorized use of any trade secret
right of any Third Person that is not included in the Licensed Technology
licensed to or owned by Astellas under the Astellas Agreement.

(h) No Consent. Other than the filing of UCC-1s and security documents as
contemplated by this Agreement or the other Transaction Documents, no consent,
approval, license, order, authorization, registration, declaration or filing
with or of any Person is required by CVT in connection with the execution and
delivery by CVT of this Agreement or the other Transaction Documents, the
performance by CVT of its obligations under this Agreement and the other
Transaction Documents or the consummation of any of the transactions
contemplated hereby or thereby. CVT’s sale, assignment, transfer, conveyance and
delivery of the Assigned Rights to TPG-Axon under this Agreement does not
require notice to (other than the [****]), or the consent or approval of, [****]
and does not violate or Breach the Astellas Agreement even if Astellas never
provides any consent or approval for such sale, assignment, conveyance, transfer
and delivery.

(i) Other Agreements. Other than pursuant to the security interest in the
Collateral created under this Agreement and the Transaction Documents, CVT has
not sold and has not entered into any contract, agreement, commitment or
undertaking creating an Encumbrance on, the fifty percent (50%) of the
Regadenoson Royalty that CVT is entitled to receive from Astellas under the
Astellas Agreement after giving effect to the sale of the TPG-Axon Royalty
Interest to TPG-Axon pursuant to this Agreement.

(j) Certain Regulatory and Other Matters.

 

  (i) To the Knowledge of CVT, Astellas holds all applicable approvals and
authorizations from Governmental Authorities necessary for Astellas to conduct
its business in the manner in which such business is being conducted with
respect to Regadenoson, including the manufacturing and marketing of
Regadenoson, and all such approvals and authorizations are in good standing and
in full force and effect. Neither CVT nor, to the Knowledge of CVT, Astellas has
received any written notice or any other communication from any Governmental
Authority regarding any actual or possible revocation, withdrawal, suspension,
cancellation, termination or material modification of any such approvals or
authorizations;

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

35



--------------------------------------------------------------------------------

  (ii) To the Knowledge of CVT, Astellas is not nor has it been (A) debarred by
the FDA; (B) debarred, excluded, suspended, or otherwise ineligible to
participate in federal health care programs such as Medicare or Medicaid or in
federal procurement and non-procurement programs; or (C) charged with, or
convicted of, violating Applicable Law regarding Regadenoson;

 

  (iii) To the Knowledge of CVT, Regadenoson is being and all times has been (as
applicable) developed, tested, manufactured, labeled, stored, distributed,
promoted and marketed in compliance in all material respects with all Applicable
Law, including with respect to investigational use, good clinical practices,
good laboratory practices, good manufacturing practices, record keeping,
security, and filing of reports; and

 

  (iv) To the Knowledge of CVT, Regadenoson in the Territory has not been the
subject of or subject to (as applicable) any recall, suspension, market
withdrawal or seizure, any warning letter, or other written communication
asserting lack of compliance with any Applicable Law in any material respect;
and no clinical trial of Regadenoson in the Territory has been suspended, put on
hold, or terminated prior to completion as a result of any action by the FDA or
other Governmental Authority or voluntarily. To the Knowledge of CVT, no event
has occurred or circumstances exist that is reasonably likely to give rise to or
serve as a basis for any of the foregoing events.

(k) [****]. To the Knowledge of CVT, there has been no court order of the type
described in [****] Astellas has not [****] the Astellas Agreement, and [****]
has otherwise [****] under the Astellas Agreement for any reason. The
Regadenoson Royalty is twenty percent (20%) of Regadenoson Net Sales.

(l) [****] Rights. CVT has not [****] under the Astellas Agreement to [****] the
Astellas Agreement.

(m) [****] Astellas. CVT has not [****] in the Territory under [****] of the
Astellas Agreement for [****] and Astellas has not given CVT [****] the Astellas
Agreement for [****] for which CVT’s [****] the Astellas Agreement.

(n) Patent Prosecution and Maintenance. CVT has [****] any [****] the Astellas
Agreement that Astellas does [****] of the filing, prosecution or maintenance of
any of the Licensed Patents covering Regadenoson in the Territory and CVT has
never [****] Astellas has [****] the Astellas Agreement, other than [****] alone
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

36



--------------------------------------------------------------------------------

(o) CVT’s [****] under the Astellas Agreement. CVT has not received from
Astellas any notice under [****] to the effect that Astellas [****] Licensed
Patent in the Territory, and CVT has [****] the Astellas Agreement to the effect
that CVT [****] in the Territory, other than the [****] and provided that any
such [****] either alone or in aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(p) [****] Notices. CVT has [****] written notice under [****] Astellas
Agreement.

(q) [****]. CVT has [****] of the type described in [****] the Astellas
Agreement, nor has CVT [****].

(r) UCC Account. The TPG-Axon Royalty Interest being purchased by TPG-Axon
pursuant to the Transaction Documents constitutes an “account” as defined in
Section 9-102 of the Code.

(s) Licensed Patents. The Licensed Patents (as defined in the Astellas
Agreement) are set forth on Exhibit 8.

(t) No Competing Regadenoson Compound or Product by CVT. Neither CVT nor any of
its Affiliates is developing or commercializing any compound or product (whether
owned or in-licensed) that competes or, if successfully developed, would
reasonably be expected to compete with Regadenoson in the Territory and CVT and
its Affiliates have no plans or intentions to develop or acquire such a compound
or product in the Territory.

(u) Offsets. The Regadenoson Royalty is not subject to any reduction, offset,
deduction or withholding by Astellas related to any obligation of or to CVT or a
CVT Affiliate whether under the Astellas Agreement or otherwise, including based
on any obligations existing prior to the Closing Date, [****]. Other than as
described in the immediately preceding sentence (pursuant to a [****]), CVT does
not have any obligations to Astellas or any Affiliate of Astellas that could
cause a reduction, offset, deduction or withholding by Astellas against the
Regadenoson Royalty, CVT holds no overpayments from Astellas or any Affiliate of
Astellas, and Astellas does not have any other claims or defense (other than as
described in the immediately preceding sentence (pursuant to [****]), that could
cause a reduction, offset, deduction or withholding by Astellas against the
Regadenoson Royalty. Astellas has [****] as a result of [****] the [****].

(v) Full Disclosure. To the Knowledge of CVT, no representation or warranty by
CVT contained in this Agreement contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make any statement
contained herein not misleading.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

37



--------------------------------------------------------------------------------

(w) No Brokers Fees. Neither CVT nor any of its Affiliates has retained any
Person to whom any brokerage commission, finder’s fee or other like payment is
or will be due in connection with this Agreement or the other Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby.

5.2 TPG-Axon Representations and Warranties. TPG-Axon represents and warrants to
CVT as of the date of this Agreement and as of the Closing Date as follows and
acknowledges that CVT is relying on such representations and warranties in
entering into this Agreement:

(a) Organization. TPG-Axon has been duly constituted by a Trust Deed under Irish
law, and subsists as, a stand alone unit trust regulated by the Irish Financial
Services Regulatory Authority and its Trustee and Manager are respectively PFPC
Bank Limited and TPG-Axon Capital (Ireland) Limited.

(b) Authorization. TPG-Axon has all necessary power, right and authority to
carry on its business as it is presently carried on by TPG-Axon, to enter into,
execute and deliver the Transaction Documents and to perform all of the
covenants, agreements, and obligations to be performed by TPG-Axon hereunder and
under the other Transaction Documents. This Agreement and the other Transaction
Documents have been duly executed and delivered by TPG-Axon and each constitutes
TPG-Axon’s valid and binding obligation, enforceable against TPG-Axon in
accordance with its respective terms, subject to bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
to equitable principles. PFPC Trustee & Custodial Services Ltd. is a duly
appointed trustee of TPG-Axon and has all necessary power, right and authority
to enter into, execute and deliver this Agreement and the other Transaction
Documents on behalf of TPG-Axon and, as the trustee of TPG-Axon, to cause
TPG-Axon to perform all of the covenants, agreements and obligations to be
performed by TPG-Axon hereunder and under the other Transaction Documents.

(c) No Conflict. Neither the execution and delivery of each of the Transaction
Documents nor the performance or consummation of any of them or the transactions
contemplated thereby will conflict with, result in a Breach or violation of,
constitute a default under, or accelerate the performance under (with due notice
or lapse of time or both) the terms of (i) any Applicable Law; (ii) any material
contract, agreement, or other arrangement to which TPG-Axon is a party or by
which TPG-Axon or any of its assets is bound or committed; or (iii) the
applicable formation documents of TPG-Axon.

(d) No Consent. Other than the filing of UCC-1s and security documents as
contemplated by this Agreement or the other Transaction Documents, no consent,
approval, license, order or authorization, registration, declaration or filing
with or of any Person is required by TPG-Axon in connection with the execution
and delivery by TPG-Axon of this Agreement, the performance by it of its
obligations under this Agreement or the other Transaction Documents or the
consummation of any of the transactions contemplated hereby or thereby.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

38



--------------------------------------------------------------------------------

(e) Sufficient Funds. TPG-Axon will have on or before each of the dates on which
payments are due under Section 2.1(b) sufficient funds available to pay such
amounts.

(f) No Brokers Fees. Neither TPG-Axon nor any of its Affiliates has retained any
Person to whom any brokerage commission, finder’s fee or other like payment is
or will be due in connection with this Agreement or the other Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby.

5.3 Investigations. Any investigation or other examination that may have been
made or may be made at any time by or on behalf of the Party to whom
representations and warranties are made shall not limit, diminish or in any way
affect the representations and warranties made to such Party or the right of
such Party to indemnification, reimbursement or any other remedy based on the
representations and warranties made to it by the other Party. Each Party may
rely on the representations and warranties provided to it in this Agreement by
the other Party irrespective of any information obtained by it by any
investigation, examination or otherwise.

5.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND RENOUNCES ANY
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 6

COVENANTS

During the Term, the following covenants shall apply:

6.1 Consent of TPG-Axon Required. CVT shall not, and CVT shall cause each of its
Affiliates not to, take or perform any of the following actions without the
prior written consent of TPG-Axon:

(a) [****] to a [****];

(b) [****] with respect to Regadenoson in the Territory;

(c) [****] unless such [****] would not reasonably be expected to have a
Material Adverse Effect (in which case CVT shall notify TPG-Axon in writing at
least [****] in advance of the date upon which CVT desires to take such action,
describing [****] and, unless TPG-Axon provides notice to CVT within such [****]
period that TPG-Axon reasonably considers [****] that is [****] including
reasonable detail as to the basis for this determination (in which case the
other provisions of this Section 6.1 relating to [****] CVT shall not [****];

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

39



--------------------------------------------------------------------------------

(d) agree [****] as described in [****] the Astellas Agreement, is [****];

(e) [****] for Regadenoson in the Territory under [****] the Astellas Agreement;

(f) [****] into any [****] of the Astellas Agreement; or

(g) agree to do any of the foregoing.

If CVT desires to take or perform any of the actions described in Sections
6.1(a) through (g) for which CVT must obtain TPG-Axon’s consent hereunder, CVT
shall so notify TPG-Axon in writing at least [****] in advance of the date upon
which CVT desires to take or perform such action, and in such notice CVT shall
describe the nature of such action. TPG-Axon shall notify CVT in writing of
whether TPG-Axon consents to such action within [****] after it receives any
such notice from CVT hereunder. Failure of TPG-Axon to respond in writing to CVT
within the [****] shall be deemed to be TPG-Axon’s prior written consent to the
proposed action.

6.2 CVT Notification to TPG-Axon regarding the Astellas Agreement.

(a) Defaults, Termination, and Litigation. CVT shall observe and perform all the
conditions and obligations to be observed and performed by it under the Astellas
Agreement in all material respects, all in accordance with the terms and
conditions thereof, except where the observance or performance therewith is
contested in good faith [****] by appropriate proceedings. To the extent not
prohibited by obligations of confidentiality between CVT and Astellas contained
in the Astellas Agreement, CVT shall promptly (but no later than within [****]
notify TPG-Axon in writing of any actual commencement of (or receipt of written
notice of any actual or threatened) (i) default by CVT or Astellas under the
Astellas Agreement (including the failure to pay Regadenoson Royalty when due),
which, after the giving of notice or the lapse of time or both, would constitute
a material Breach by CVT or Astellas under the Astellas Agreement, (ii) material
Breach by CVT or Astellas of the Astellas Agreement, (iii) notice of, and
recovery plan for, a force majeure event under the Astellas Agreement,
(iv) suspension of compliance or performance by CVT or Astellas under the
Astellas Agreement, or (v) termination (in part or in whole) under or of the
Astellas Agreement. CVT shall promptly (but no later than within [****] notify
TPG-Axon in writing of the actual commencement of (or receipt of written notice
of the actual or threatened) any dispute, claim, suit, litigation or arbitration
proceeding related to the Astellas Agreement. To the extent not prohibited by
obligations of confidentiality between CVT and Astellas contained in the
Astellas Agreement, each such notification shall contain a summary of the event
described therein. To the extent not prohibited by obligations of
confidentiality between CVT and Astellas contained in the Astellas Agreement, at
the request of TPG-Axon, CVT shall provide to TPG-Axon [****] such additional
information relating to the applicable matter as TPG-Axon shall reasonably
request. CVT shall keep TPG-Axon reasonably informed as to the status and
proposed resolution of each such matter.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

40



--------------------------------------------------------------------------------

(b) Certificate of Default, Termination, and Litigation. To the extent CVT is
prohibited by obligations of confidentiality between CVT and Astellas contained
in the Astellas Agreement from disclosing any of the information in subsection
(a) above, within [****] following each Calendar Quarter, or within [****] of
any date upon which CVT obtains Knowledge that any of the statements required
below cannot be made in the affirmative, CVT shall deliver to TPG-Axon a CVT
Officer’s Certificate certifying that CVT has no Knowledge of: (i) any default
by CVT or Astellas under the Astellas Agreement (including the failure to pay
Regadenoson Royalty when due) which, after the giving of notice or the lapse of
time or both, would constitute a material Breach by CVT or Astellas under the
Astellas Agreement, (ii) any material Breach by CVT or Astellas of the Astellas
Agreement, (iii) any notice of, and recovery plan for, a force majeure event
under the Astellas Agreement, (iv) any suspension of compliance or performance
by CVT or Astellas under the Astellas Agreement, (v) any termination (in part or
in whole) under or of the Astellas Agreement, and (vi) any actual commencement
of (or receipt of written notice of the actual or threatened commencement of)
any dispute, claim, suit, litigation or arbitration proceeding related to the
Astellas Agreement, provided that, to the extent necessary in any such
certification hereunder, CVT shall identify which of the statements in this
Section 6.2(b)(i) through (vi) above CVT cannot certify at such time. If any
certificate delivered hereunder does not include a certification of each of the
statements set forth in clauses (i) through (vi) above, then, CVT shall consult
with TPG-Axon and, to the extent not prohibited by obligations of
confidentiality between CVT and Astellas contained in the Astellas Agreement,
shall inform TPG-Axon of the status and proposed resolution of any related
matters.

(c) Intellectual Property Updates by Astellas. To the extent not prohibited by
the obligations of confidentiality between CVT and Astellas contained in the
Astellas Agreement, CVT shall notify TPG-Axon in writing within [****] after CVT
either receives any written notice (whether from Astellas or any Third Person)
or otherwise has Knowledge of any material development relating to the status,
validity, or change thereto, of any of the Licensed Patents in the Territory or
Licensed Know-How, including any such development that describes an event that
would reasonably be expected to result in a decrease in the Regadenoson Royalty
(including material developments relating to maintenance, filings, extensions,
abandonments, surrenders, patent office proceedings, Third Person interference
or other challenges to, or Third Person potential infringement or
misappropriation of such Licensed Technology) (each, an “IP Communication”) and
shall inform TPG-Axon of the substance of each IP Communication. To the extent
CVT is prohibited by obligations of confidentiality between CVT and Astellas
contained in the Astellas Agreement from disclosing any such IP Communications,
within [****] following each Calendar Quarter, CVT shall deliver to TPG-Axon a
CVT Officer’s Certificate certifying that there have been no such material
developments related to the status, prosecution and maintenance of the Licensed
Patents in the Territory or Licensed Know-How as described above, or identifying
what matters covered by this Section 6.2(c) as to which CVT cannot certify at

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

41



--------------------------------------------------------------------------------

such time. If any CVT Officer’s Certificate delivered under this Section 6.2(c)
does not include a certification with respect to all such statements, then, CVT
shall consult with TPG-Axon and, to the extent not prohibited by obligations of
confidentiality between CVT and Astellas contained in the Astellas Agreement,
shall inform TPG-Axon of the status of any such matters.

CVT will promptly notify TPG-Axon in writing if CVT receives, or has Knowledge
of, any certification filed under the U.S. “Drug Price Competition and Patent
Term Restoration Act of 1984” claiming that a Licensed Patent in the Territory
is invalid or that the manufacture, use, import, offer for sale or sale of
Regadenoson by a Third Person will not infringe a Licensed Patent in the
Territory.

(d) Additional Information regarding the Astellas Agreement. To the extent not
prohibited by the obligations of confidentiality between CVT and Astellas
contained in the Astellas Agreement, if, at any time during the Term:

 

  (i) CVT receives written notice from Astellas under [****] the Astellas
Agreement related to Regadenoson, in which case CVT will notify TPG-Axon within
[****] including an explanation of the reasons for the delay described in the
notice;

 

  (ii) CVT provides written notice to Astellas that CVT is [****] Astellas to
[****] of the Astellas Agreement, in which case CVT will notify TPG-Axon within
[****] in writing of such notice;

 

  (iii) CVT receives written proof that Astellas [****] the Astellas Agreement
with regard to the Regadenoson Royalty, in which case CVT will notify TPG-Axon
in writing within [****] provide to TPG-Axon copies of receipts or other written
evidence of such [****] that CVT receives from Astellas with respect to such
[****] after receiving such information or request such information from
Astellas, and work in good faith with TPG-Axon and Astellas to take commercially
reasonable actions that minimize any material adverse effect such [****] has on
the Assigned Rights, including by reasonably assisting TPG-Axon in claiming
exemption from the applicable [****] under any [****] from time to time in
force;

 

  (iv) CVT receives written notice that Astellas [****] Regadenoson in the
Territory as described under [****] the Astellas Agreement, in which case CVT
will notify TPG-Axon in writing with [****] such notice;

 

  (v)

CVT receives written notice from Astellas that Astellas intends to [****]
Regadenoson in the Territory in accordance with [****] the Astellas Agreement,
or CVT [****] Regadenoson in the Territory (in either case [****] and provided
that any such [****] either alone or in

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

42



--------------------------------------------------------------------------------

 

aggregate, would not reasonably be expected to have a Material Adverse Effect),
in which case CVT will notify TPG-Axon in writing within [****] of such notice;

 

  (vi) CVT receives written notice or otherwise has Knowledge of any [****] the
Astellas Agreement, in which case CVT will notify TPG-Axon in writing within
[****] of such suits, actions or claims;

 

  (vii) CVT provides written notice to, or receives notice from, Astellas of any
[****] the Astellas Agreement, in which case CVT will [****] TPG-Axon within
[****] of its provision or receipt and will provide reasonable details regarding
such [****]; and

 

  (viii) any Licensed Patents covering Regadenoson in the Territory are issued
with an expiration after [****] in which case CVT will notify TPG-Axon in
writing within [****] of the issuance of such Licensed Patents.

To the extent any of the foregoing is prohibited by obligations of
confidentiality between CVT and Astellas contained in the Astellas Agreement,
CVT shall provide TPG-Axon with a CVT Officer’s Certificate within [****] of
each Calendar Quarter (except that such certificate shall not be required with
respect to Section 6.2(d)(i) above following the launch of Regadenoson by
Astellas) stating that none of the events described in this Section 6.2(d) have
occurred, provided that, to the extent necessary in any such certification
hereunder, CVT shall identify which of the statements in this Section 6.2(d) CVT
cannot certify at such time. If any CVT Officer’s Certificate delivered under
this subsection (d) does not include a certification with respect to each of the
statements set forth in (i) through (viii) above (except where such certificate
is not required with respect to subsection (i) above following the [****]), then
CVT shall consult with TPG-Axon and, to the extent not prohibited by obligations
of confidentiality between CVT and Astellas contained in the Astellas Agreement,
shall inform TPG-Axon of the status and proposed resolution, if applicable, of
any such matters.

(e) Notice Regarding Certain Events. To the extent not prohibited by the
obligations of confidentiality between CVT and Astellas contained in the
Astellas Agreement, CVT agrees to notify TPG-Axon in writing with respect to the
following matters during the Term, within [****] of CVT’s Knowledge thereof:

 

  (i) the occurrence of any CVT Event of Default;

 

  (ii) any event that would reasonably be expected to materially affect the
sales of Regadenoson in the Territory;

 

  (iii)

the actual or threatened revocation, withdrawal, suspension, cancellation,
termination or material modification of any approvals

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

43



--------------------------------------------------------------------------------

 

or authorizations of Governmental Authorities with respect to the development,
manufacture, use or sale of Regadenoson in the Territory;

 

  (iv) in the event that CVT or Astellas is debarred, excluded, suspended, or
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid or in federal procurement and non-procurement programs;

 

  (v) in the event CVT or Astellas becomes a party to a settlement, consent or
similar agreement with the FDA or other Governmental Authority in the Territory
regarding Regadenoson;

 

  (vi) in the event CVT or Astellas is charged with, or convicted of, violating
Applicable Law in the Territory regarding Regadenoson;

 

  (vii) any recall, suspension, market withdrawal or seizure with respect to
Regadenoson in the Territory; and

 

  (viii) in the event that any clinical trial of Regadenoson in the Territory
conducted by or on behalf of CVT or, to the Knowledge of CVT, conducted by or on
behalf of Astellas, is suspended, put on hold or terminated prior to completion
as a result of any action by the FDA or other Governmental Authority.

To the extent any of the foregoing is prohibited by obligations of
confidentiality between CVT and Astellas contained in the Astellas Agreement,
CVT shall provide TPG-Axon with a CVT Officer’s Certificate within [****] of
each Calendar Quarter stating that none of the events described in this
Section 6.2(e) have occurred, provided that, to the extent necessary in any such
certification hereunder, CVT shall identify which of the statements in this
Section 6.2(e) CVT cannot certify at such time. If any CVT Officer’s Certificate
delivered under this subsection (e) does not include a certification with
respect to each of the statements set forth in (i) through (viii) above, then,
CVT shall consult with TPG-Axon and, to the extent not prohibited by obligations
of confidentiality between CVT and Astellas contained in the Astellas Agreement,
shall inform TPG-Axon of the status and, if applicable proposed resolution of
any such matters.

6.3 No Disposition of Rights under the Astellas Agreement. While TPG-Axon is
entitled to receive the TPG-Axon Royalty Interest, and other than subject to the
security interest in the Collateral created under this Agreement and the other
Transaction Documents, CVT may not sell assign, transfer, license, sublicense,
deliver or otherwise dispose of any or all of CVT’s rights or obligations under
the Astellas Agreement, except CVT may, at any time, sell, assign, transfer,
license, sublicense, encumber, deliver or otherwise dispose of all or some of
the CVT Royalty Interest, so long as such sale, assignment, transfer, license,
sublicense, encumbrance, delivery or

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

44



--------------------------------------------------------------------------------

other disposal expressly states, in a form reasonably satisfactory to TPG-Axon
(subject to the remainder of this Section 6.3), that payment of such royalty is
made into the Joint Concentration Account on a pari passu basis with the
TPG-Axon Royalty Interest, that TPG-Axon’s security interest shall continue
therein, and TPG-Axon is reasonably satisfied with the agreements and other
instruments (including an intercreditor agreement) that effect such sale,
assignment, transfer, license, sublicense, encumbrance, delivery or other
disposal. If CVT desires to take or perform any of the actions described in this
Section 6.3, CVT shall so notify TPG-Axon in writing at least [****] in advance
of the date upon which CVT desires to take or perform such action, and in such
notice CVT shall describe the nature of such action and provide the agreements
and instruments (including an intercreditor agreement) effectuating such action
for review. TPG-Axon shall notify CVT in writing of whether TPG-Axon is
reasonably satisfied that such action complies with this Section 6.3 (and with
the agreements and other instruments effectuating it) within [****] after
TPG-Axon receives any such notice from CVT hereunder. If TPG-Axon provides
notice to CVT within such [****] period that TPG-Axon is not reasonably
satisfied that such action complies with this Section 6.3 (or with the
agreements and other instruments effectuating it), TPG-Axon and CVT shall
cooperate in good faith to attempt to structure the action and the agreements
and other instruments effectuating it so that TPG-Axon shall be so reasonably
satisfied, and CVT shall not take or perform such action until TPG-Axon is so
reasonably satisfied. Failure of TPG-Axon to respond to CVT within the
[****]-period shall be deemed to be TPG-Axon’s agreement that TPG-Axon is
reasonably satisfied that such action complies with this Section 6.3 (and with
the agreements and other instruments effectuating it).

6.4 CVT’s IP Obligations. CVT shall fulfill its responsibilities and obligations
with respect to the Licensed Patents in the Territory and the Licensed Know-How
as each relates to Regadenoson in accordance with the terms of the Astellas
Agreement in all material respects and no less than in a Commercially Reasonable
Manner, including to (i) prosecute and maintain in full force and effect each
such pending patent application and patent included in the Licensed Patents in
the Territory as they relate to Regadenoson (except that CVT may abandon any
such patent applications in the ordinary course of its prosecution or
maintenance to maximize overall protection of inventions claimed in the Licensed
Patents and provided that any such abandonments, either alone or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect);
(ii) maintain, keep in full force and effect, and (in coordination with or
through Astellas) seek an available patent term extension for one (1) issued
Licensed Patent in the United States relating to Regadenoson and (iii) maintain
the Licensed Know-How as it relates to Regadenoson in strict confidence or as
required under the Astellas Agreement. Without limiting the generality of the
foregoing:

(a) At all times during the Term, CVT will [****] prosecute and maintain the
Licensed Patents in the Territory, and will otherwise [****] Licensed Patents in
all material respects and in no less than a Commercially Reasonable Manner
(except that CVT may [****] and provided that any such [****] either alone or in
aggregate, would not reasonably be expected to have a Material Adverse Effect);

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

45



--------------------------------------------------------------------------------

(b) In the event that CVT [****] CVT will [****] and [****] the Astellas
Agreement as [****] (except that CVT may [****] and provided that any such
[****] either alone or in aggregate, would not reasonably be expected to have a
Material Adverse Effect);

(c) CVT will [****] the Astellas Agreement and will [****] the Astellas
Agreement (except that CVT may [****] and provided that any such [****] either
alone or in aggregate, would not reasonably be expected to have a Material
Adverse Effect, and may provide to Astellas any related notice);

(d) In the event that CVT [****] the Astellas Agreement, CVT will [****] the
Astellas Agreement as [****] (except that CVT may [****] and provided that any
such [****] either alone or in aggregate, would not reasonably be expected to
have a Material Adverse Effect); and

(e) CVT shall notify TPG-Axon in writing (or, if obligations of confidentiality
apply between CVT and Astellas, CVT shall provide a CVT Officer’s Certificate)
regarding any [****] the Licensed Patents in the Territory within [****] as
provided in Section 6.2(d)(vii) above, and thereafter CVT and TPG-Axon shall
promptly confer regarding any such matter, including regarding the [****] the
Astellas Agreement to [****] and regarding CVT’s potential ability to [****] the
Astellas Agreement relating to any [****] (subject in any case to any
obligations of confidentiality between CVT and Astellas). For clarity, the
Parties understand that under [****] the Astellas Agreement, Astellas has the
[****] any [****] a Third Party, including the [****] to the extent such [****].
If Astellas [****] any such [****] of the later of (i) Astellas [****]
(ii) Astellas [****] or (iii) [****]. CVT agrees that if CVT provides any [****]
to Astellas as described in subsection (i) of this Section 6.4(e), CVT shall
also provide to Astellas a [****] as described in subsection (iii) of this
Section 6.4(e) unless CVT reasonably concludes that there is [****]. To the
extent that CVT does not provide a [****] to Astellas as described in subsection
(iii) of this Section 6.4(e) at the time it provides any [****] to Astellas as
described in subsection (i) of this Section 6.4(e) in accordance with the
immediately preceding sentence, at the time CVT [****] Astellas as described in
subsection (i) of this Section 6.4(e), CVT will also notify Astellas that CVT
will not subsequently [****] as described in subsection (iii) of this
Section 6.4(e). If Astellas [****] then [****] the Astellas Agreement, CVT shall
confer with TPG-Axon with respect to [****] and with respect to [****] subject
to any obligations of confidentiality CVT has under the Astellas Agreement. If
neither Astellas nor CVT has [****] then and only in such event, TPG-Axon shall
[****] provided, however, that TPG-Axon must [****] and provided further,
however, that TPG-Axon may [****]. CVT shall not [****] if such [****] and may
otherwise [****]. Subject to the foregoing provisions of this Section 6.4(e), in
the event either Party [****] in accordance with this Section 6.4(e): (A) the
other Party hereto shall, [****] including by [****] provided, however, that
neither Party shall [****] and (B) if CVT [****] any [****] shall be [****]. If
TPG-Axon [****] TPG-Axon shall be [****] in connection with [****].

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

46



--------------------------------------------------------------------------------

6.5 Additional Covenants and Agreements.

 

  (a) No Encumbrances.

 

  (i) CVT shall not create or grant any Encumbrance on the Collateral
(including, for so long as they remain Collateral, amounts paid in respect of
the CVT Royalty Interest) except as permitted under Section 6.3 and except for
the security interests granted in Section 6.7(b) of this Agreement. CVT shall
defend TPG-Axon’s right, title and interest in and to the Assigned Rights and
the security interest in the Collateral granted to TPG-Axon in this Agreement
against all claims and demands of all Third Persons.

 

  (ii) TPG-Axon shall not create or grant any Encumbrance on the Joint
Concentration Account in favor of any Third Person.

(b) Compliance with Law. With respect to the performance of this Agreement and
the other Transaction Documents and the activities contemplated by this
Agreement and the other Transaction Documents, each Party shall use commercially
reasonable efforts to comply, and shall cause each of its Affiliates to use
commercially reasonable efforts to comply, with all Applicable Law, except where
compliance therewith is contested in good faith by appropriate proceedings.

(c) Grant of Rights. During the Term, (i) CVT shall not grant any right to any
Affiliate or Third Person which would conflict with the rights granted to
TPG-Axon hereunder or under any other Transaction Document or enter into any
agreement that would impair CVT’s ability to perform its obligations under this
Agreement or under any other Transaction Document; and (ii) TPG-Axon shall not
grant any right to any Affiliate or Third Person which would conflict with CVT’s
rights hereunder or under any other Transaction Document (which rights, the
Parties acknowledge and agree, are subject to the security interest in the
Collateral created under this Agreement and the other Transaction Documents and
possible enforcement on the Collateral in accordance with the terms of this
Agreement and the other Transaction Documents) or enter into any agreement that
would impair TPG-Axon’s ability to perform its obligations under this Agreement
or under any other Transaction Document.

(d) [****]. In the event of any [****] that affects or would reasonably be
expected to have a Material Adverse Effect, CVT shall provide TPG-Axon with
[****] CVT and TPG-Axon shall promptly confer to determine [****] which [****]
and shall thereafter use its commercially reasonable efforts to [****]. Any
[****] after reimbursement [****] such [****].

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

47



--------------------------------------------------------------------------------

(e) [****]. In the event that a dispute over whether a [****] is [****]. CVT
will consult with and [****] pursuant to [****] the Astellas Agreement.

(f) Blocked Currency. In the event that local currency is blocked and cannot be
removed from a country as described in Section 5.10 of the Astellas Agreement,
CVT will provide written notice to TPG-Axon of such occurrence and shall
cooperate with TPG-Axon to execute a deposit account and control agreement at a
bank mutually acceptable to CVT and TPG-Axon under which the Regadenoson Royalty
and any Related Regadenoson Payments payable with respect to such country will
be distributed to TPG-Axon and CVT in as closely as reasonably possible the same
manner as set forth in this Agreement and the Deposit Agreement.

(g) [****]. In the event that [****] in connection with the sale of Regadenoson
or [****] the Astellas Agreement, CVT will consult with [****] prior to [****].

(h) Transfer of Regadenoson NDA. Within [****] of the date of [****] CVT shall
[****] in accordance with the provisions of [****] Astellas Agreement.

(i) No [****]. CVT will not [****] if the [****] of CVT’s [****] unless, in
connection with any such [****] on terms reasonably satisfactory to TPG-Axon.

(j) Change of Control. In the event that CVT and Astellas enter into a
transaction or series of transactions in which [****], as part of any such
transaction CVT will require [****].

(k) Deposits. Any amounts deposited by CVT or any of its Affiliates into the
Joint Concentration Account shall only represent payments for the Regadenoson
Royalty or Related Regadenoson Payments. Any deposits made by CVT into the Joint
Concentration Account under this Agreement shall be made in U.S. Dollars by wire
transfer in immediately available funds, without deduction or set off except for
deductions or set offs taken by Astellas from any amounts it has paid to CVT.

(l) Astellas Notice. Within three (3) Business Days following the date of this
Agreement but no later than the Closing Date, CVT shall provide the Astellas
Notice in accordance with the terms of the Astellas Agreement.

(m) Disposition of Collateral. CVT shall not sell, lease, transfer or otherwise
dispose of any of the Collateral, or attempt or contract to do so, except for
the security interests granted in Section 6.7(b) of this Agreement and except to
the extent permitted by Section 6.3 with respect to the CVT Royalty Interest.

(n) Change of Jurisdiction of Organization, Relocation of Business. CVT shall
not change its jurisdiction of organization, relocate its chief executive
office, principal place of business or its records without thirty (30) days
prior written notice to TPG-Axon.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

48



--------------------------------------------------------------------------------

(o) Offsets. CVT shall, and shall cause its and its Affiliates to, include
[****] an express [****] and CVT shall not, and shall cause its Affiliates not
to, [****]. CVT acknowledges and agrees that [****] will be taken by Astellas
against the Regadenoson Royalty pursuant to the Astellas Agreement. In addition,
CVT acknowledges and agrees that [****] will be taken by Astellas against the
Regadenoson Royalty, and that [****] will be taken by Astellas against the
Regadenoson Royalty for any Licensed Product other than Regadenoson in the
Territory.

(p) Communication with Astellas. TPG-Axon shall not communicate with Astellas,
directly or indirectly, in any manner with regard to this Agreement or the
Astellas Agreement, including the payments due under this Agreement or the
Astellas Agreement, [****] the Astellas Agreement at any time (i) to [****]
(ii) that [****] or (iii) in connection with [****].

(q) Further Assurances. CVT shall take such further actions as TPG-Axon may
reasonably request from time to time to perfect or continue the perfection of
TPG-Axon’s security interest in the Collateral.

6.6 Taxes, Assessments, Etc. CVT shall pay promptly when due all property and
other Taxes imposed upon, and all claims (including claims for labor, materials
and supplies) against, the Collateral, except to the extent the validity thereof
is being contested in good faith and adequate reserves are being maintained in
connection therewith.

6.7 True Sale Security Agreement.

(a) Precautionary Security Interest in Assigned Rights. As set forth in
Section 2.1(d) and elsewhere in this Agreement, it is the intent and expectation
of both CVT and TPG-Axon that the sale, assignment, transfer, set-over,
conveyance and delivery of the Assigned Rights be a true, irrevocable and
absolute sale by CVT to TPG-Axon for all purposes. Notwithstanding the
foregoing, in an abundance of caution to address the possibility that,
notwithstanding the intention and expectation of the Parties that the
transactions hereunder be a true sale for all purposes, the transactions set
forth in this Agreement are determined in a judicial, administrative or other
proceeding to be a loan or other financial accommodation instead of a true sale,
effective as of the Closing Date, CVT does hereby grant to TPG-Axon a continuing
security interest of first priority in all of CVT’s right, title and interest
in, to and under the Assigned Rights, whether now or hereafter existing, and any
and all proceeds thereof, as security for the prompt and complete payment and
performance of all of CVT’s obligations now or hereafter existing under this
Agreement and the other Transaction Documents relating directly or indirectly to
the Assigned Rights.

(b) Security Interest in Collateral. Effective as of the Closing Date, CVT does
hereby grant to TPG-Axon a continuing security interest of first priority in,
all of CVT’s right, title and interest in, to and under the Collateral, whether
now or hereafter existing,

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

49



--------------------------------------------------------------------------------

as security for the prompt and complete payment and performance of all of CVT’s
obligations now or hereafter existing under this Agreement and the other
Transaction Documents. In furtherance of the foregoing:

 

  (i) On a continuing basis, CVT will, upon request by TPG-Axon, make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places in the United States, all such instruments, including appropriate
financing and continuation statements and collateral agreements and filings with
the United States Patent and Trademark Office, and take all such action as may
reasonably be deemed necessary or advisable, or as requested by TPG-Axon, to
perfect TPG-Axon’s security interest in the Intellectual Property Collateral,
and otherwise to carry out the intent and purposes of the Intellectual Property
Security Agreement, or for assuring and confirming to TPG-Axon the grant and
perfection of a security interest in all Intellectual Property Collateral;

 

  (ii) CVT shall provide written notice to TPG-Axon of any [****] the Astellas
Agreement or otherwise for any Licensed Patent in the Territory within [****] of
any such filing; and

 

  (iii) CVT hereby irrevocably appoints TPG-Axon as CVT’s attorney-in-fact, with
full authority in the place and stead of CVT and in the name of CVT, TPG-Axon or
otherwise, from time to time in TPG-Axon’s discretion, upon CVT’s failure or
inability to do so, to take any action and to execute any instrument which
TPG-Axon may deem necessary or advisable:

 

  (A) To modify, in its sole discretion, the Intellectual Property Security
Agreement without first obtaining CVT’s approval of or signature to such
modification by amending Exhibit B thereof to include reference to any right,
title or interest in any Licensed Patents in the Territory acquired by CVT after
the date of this Agreement or to delete any reference to any right, title or
interest in any Licensed Patents in the Territory in which CVT no longer has or
claims any right, title or interest; and

 

  (B) To file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, or other notice filings or notations in
appropriate filing offices, relative to any of the Intellectual Property
Collateral, with prior notice to CVT, with all appropriate jurisdictions, as
TPG-Axon deems appropriate, in order to further perfect or protect TPG-Axon’s
interest in the Intellectual Property Collateral.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

50



--------------------------------------------------------------------------------

(c) Security Agreement; Filings. This Agreement shall constitute a security
agreement for purposes of the Code in all relevant jurisdictions. In furtherance
of the foregoing, CVT hereby authorizes TPG-Axon to file one or more financing
statements (or similar documents) in all relevant jurisdictions with respect to
the Collateral and the Assigned Rights to evidence the granting of the security
interest described in Section 6.7(b) and the precautionary security interest
described in Section 6.7(a), provided that TPG-Axon shall provide CVT with a
reasonable opportunity to review any such financing statements (or similar
documents) prior to filing. For greater certainty, TPG-Axon shall not file this
Agreement in connection with the filing of any such financing statements (or
similar documents).

(d) Effectiveness of Security Interests. The security interests granted pursuant
to the foregoing Section 6.7(a) and Section 6.7(b) shall remain in full force
and effect and continue to be effective should any petition be filed by or
against CVT for liquidation or reorganization, should CVT become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of CVT’s property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the obligations secured thereby, or any part
thereof, are, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by TPG-Axon, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, such obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

6.8 Investigations. Any investigation or other examination that may have been
made or may be made at any time by or on behalf of the Party to whom covenants
and obligations are made shall not limit, diminish or in any way affect the
covenants and obligations made to such Party or the right of such Party to
indemnification, reimbursement or any other remedy based on the covenants and
obligations made to it by the other Party. Each Party may rely on the covenants
and obligations provided to it in this Agreement by the other Party irrespective
of any information obtained by it by any investigation, examination or
otherwise.

ARTICLE 7

TERM AND TERMINATION

7.1 Term of Agreement. This Agreement shall commence as of the date of this
Agreement and shall continue until all of TPG-Axon’s right to receive
Regadenoson Royalty and Related Regadenoson Payments set forth in this Agreement
has expired,

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

51



--------------------------------------------------------------------------------

unless earlier terminated as provided in this Agreement (“Term”); provided that
if Closing has not occurred on or before June 30, 2008, TPG-Axon may, at its
option, terminate this Agreement, in which case this Agreement shall terminate
and be of no further force and effect.

7.2 CVT Events of Default. As used herein, “CVT Event of Default” means any of
the following conditions or events occur:

(a) Failure to Pay. CVT’s failure to pay any amount it owes to TPG-Axon under
this Agreement and any other Transaction Document when due and [****] have
elapsed following receipt by CVT of written notice from TPG-Axon of such
non-payment without cure thereof;

(b) Breach of a Representation, Warranty, or Covenant. Any representation or
warranty made by CVT under this Agreement and any other Transaction Document
proves to have been untrue or incorrect in any respect when made (without giving
effect to materiality qualifiers), except to the extent such untruth or
inaccuracy, considered collectively with all other such untruths or
inaccuracies, would not reasonably be expected to result in a Material Adverse
Effect; or CVT Breaches in any material respect any agreement, covenant or
obligation that is unqualified as to its performance or satisfaction by
materiality or Material Adverse Effect qualifiers, or CVT otherwise Breaches any
agreement, covenant or obligation that is qualified as to its performance or
satisfaction by materiality or Material Adverse Effect qualifiers, in each case
(i) in this Agreement (other than with respect to the matters for which CVT
makes direct indemnity payments to TPG-Axon pursuant to Section 3.5(b), 3.5(c)
or Section 3.5(d)(iii)) or the Intellectual Property Security Agreement and does
not cure such Breach within [****] after written notice of such Breach from
TPG-Axon, or (ii) in the Deposit Agreement and does not cure such Breach within
[****] after written notice of such Breach from TPG-Axon;

(c) CVT Initiated Bankruptcy. CVT (i) commences a voluntary case under the
federal bankruptcy laws (as now or hereafter in effect), (ii) files a petition
seeking to take advantage of any other laws relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts,
(iii) consents to or fails to contest within [****] and in appropriate manner
any petition filed against it in an involuntary case under such bankruptcy laws
or other laws, (iv) applies for or consents to, or fails to contest within
[****] and in appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, (v) admits in writing its inability to pay its
debts as they become due, (vi) makes a general assignment for the benefit of
creditors, or (vii) takes any corporate action for the purpose of authorizing
any of the foregoing;

(d) Bankruptcy Proceeding Against CVT. A case or other proceeding shall be
commenced against CVT in any court of competent jurisdiction seeking (i) relief
under the federal bankruptcy laws (as now or hereafter in effect) or under any
other laws

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

52



--------------------------------------------------------------------------------

relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for CVT for all or any substantial part of its assets; and under either
clause (i) or (ii) above, such case or proceeding has continued without
dismissal or stay for a period of [****], or an order granting the relief
requested in such case or proceeding (including an order for relief under such
federal bankruptcy laws) shall be entered; or

(e) Loss of Valid, Perfected Security Interest. Any security interest purported
to be created by this Agreement or any other Transaction Document shall cease to
create, or shall be asserted by CVT not to create, a valid, perfected, first
priority security interest in the Collateral covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
TPG-Axon to make related filings or to continue previously filed financing
statements and other documents prior to the expiration thereof or to maintain
the Joint Concentration Account in effect.

7.3 TPG-Axon Events of Default. As used herein, “TPG-Axon Event of Default”
means any of the following conditions or events occur:

(a) Failure to Pay Lump Sum. If TPG-Axon fails to pay the Ten Million Dollar
($10,000,000) payment as required under Section 2.1(b)(ii) when due and five
(5) Business Days have elapsed following receipt by TPG-Axon of written notice
from CVT of such non-payment without cure thereof;

(b) Other Failure to Pay. TPG-Axon’s failure to pay any amount it owes to CVT
under this Agreement and any other Transaction Document, other than as set forth
in Section 7.3(a), when due and [****] have elapsed following receipt by
TPG-Axon of written notice from CVT of such non-payment without cure thereof; or

(c) Breach of a Representation, Warranty, or Covenant. Any representation or
warranty made by TPG-Axon under this Agreement and any other Transaction
Document proves to have been untrue or incorrect in any respect when made
(without giving effect to materiality qualifiers), except to the extent such
untruth or inaccuracy, considered collectively with all other such untruths or
inaccuracies, would not reasonably be expected to result in a material adverse
effect on CVT; or TPG-Axon Breaches in any material respect any agreement,
covenant, or obligation that is unqualified as to its performance or
satisfaction by materiality or Material Adverse Effect qualifiers, or TPG-Axon
otherwise Breaches any agreement, covenant or obligation that is qualified as to
its performance or satisfaction by materiality or Material Adverse Effect
qualifiers, in each case (i) in this Agreement or the Intellectual Property
Security Agreement and does not cure such Breach within [****] after written
notice of such Breach from CVT or (ii) (A) in the Deposit Agreement and does not
cure such Breach within [****] after written notice of such Breach from CVT, or
(B) TPG-Axon provides any Account Instructions or Final Instructions to JPMorgan
other than in accordance with Section 3.1 and does not cure such Breach within
[****] after written notice of such Breach from CVT, or (C) except as provided
in Section 11(a) of the Deposit Agreement,

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

53



--------------------------------------------------------------------------------

TPG-Axon provides a notice of termination of the Deposit Agreement or otherwise
terminates the Deposit Agreement without CVT’s prior written agreement to or
approval of such notice or such termination.

7.4 Remedies for Events of Default.

(a) Default by CVT. If a CVT Event of Default occurs, then TPG-Axon may
immediately suspend its obligation to make the Ten Million Dollar ($10,000,000)
payment as required under Section 2.1(b)(ii) (if not already satisfied) until
CVT cures such CVT Event of Default but TPG-Axon shall continue to be entitled
to all of its rights under this Agreement including the TPG-Axon Royalty
Interest and the other Assigned Rights [****].

(b) Default by TPG-Axon. If a TPG-Axon Event of Default described in
Section 7.3(a) occurs, then CVT may terminate this Agreement on [****] written
notice to TPG-Axon, unless TPG-Axon cures such Breach within such [****] period,
and if CVT so terminates the Agreement, then as of such date of termination,
TPG-Axon shall have no further obligation to provide the Ten Million Dollar
($10,000,000) payment as required under Section 2.1(b)(ii) and shall have no
further right whatsoever to receive the TPG-Axon Royalty Interest. If any
TPG-Axon Event of Default under Section 7.3 (other than under Section 7.3(a))
occurs, then CVT shall continue to be entitled to all of its rights under this
Agreement [****].

(c) Attorney-in-Fact. Subject to the next sentence, CVT hereby irrevocably
constitutes and appoints TPG-Axon, and any officer or agent of TPG-Axon, with
full power of substitution, as its true and lawful attorney-in-fact with full,
irrevocable power and authority in the place and stead of CVT and in the name of
CVT or in its own name, from time to time at TPG-Axon’s discretion, for the
purpose of exercising the rights and remedies of a secured creditor under the
Code, including without limitation, to take any and all appropriate action and
to execute and deliver any and all documents and instruments which may be
necessary or desirable to effect the foregoing. TPG-Axon agrees that, except
upon the occurrence and during the continuation of a CVT Event of Default, it
shall not exercise the foregoing power of attorney. CVT hereby ratifies, to the
extent permitted by law, all that said attorney shall lawfully do or cause to be
done by virtue hereof. The power of attorney granted pursuant to this
Section 7.4(c) is a power coupled with an interest and shall be irrevocable
until the prompt and complete payment and performance of all of CVT’s
obligations now or hereafter existing under this Agreement and the other
Transaction Documents.

(d) Fees and Expenses. CVT agrees to pay [****] in connection with the [****].

7.5 Not Exclusive. The remedies set forth in Section 7.4 are not the Parties’
exclusive remedies for a CVT Event of Default (as to TPG-Axon) or a TPG-Axon
Event of Default (as to CVT), but are in addition to any remedies available to
such Party at law or in equity for such event including all rights and remedies
under this Agreement and

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

54



--------------------------------------------------------------------------------

the other Transaction Documents and, in the case of TPG-Axon, of a secured party
under the Code. In the event of a CVT Event of Default (as to TPG-Axon) or a
TPG-Axon Event of Default (as to CVT), the Parties acknowledge and agree that
each Party may pursue any of such rights or remedies at any time in its sole
discretion. All of TPG-Axon’s rights and remedies with respect to the Collateral
shall be cumulative.

ARTICLE 8

INDEMNIFICATION

8.1 Survival. Except as otherwise expressly provided herein, all representations
and warranties of the Parties hereunder shall survive the execution and delivery
of this Agreement for [****] following the Closing Date; provided, however, that
the representations and warranties contained in [****] shall survive for [****]
All post-Closing covenants and obligations made by a Party shall survive the
execution and delivery of this Agreement for [****] except as otherwise
specifically set forth herein and to the extent not fully performed prior
[****].

8.2 Indemnification by CVT. CVT shall hold harmless and indemnify the TPG-Axon
Indemnitees from and against, and shall compensate and reimburse each of the
TPG-Axon Indemnitees for, any Damages that are suffered or incurred by any of
the TPG-Axon Indemnitees or to which any of the TPG-Axon Indemnitees may
otherwise become subject at any time (regardless of whether or not such Damages
relate to any Third Person Claim) to the extent such Damages arise from or
result from any of the following:

(a) any challenge by Astellas of the validity of TPG-Axon’s purchase of the
TPG-Axon Royalty Interest hereunder or TPG-Axon’s ownership of the TPG-Axon
Royalty Interest, or the grant of a precautionary security interest therein by
CVT in favor of TPG-Axon, and any action or failure to act by Astellas based in
whole or in part on such purchase or security interest being purportedly invalid
or TPG-Axon not possessing such ownership rights;

(b) any material Breach by CVT of a representation or warranty of CVT contained
in this Agreement or any of the other Transaction Documents or any certificates
or other documents delivered pursuant to this Agreement or the material Breach
by CVT of any covenant, condition, agreement, or obligation of CVT contained in
this Agreement or any of the other Transaction Documents or any certificates or
other documents delivered pursuant to this Agreement, other than to the extent
any such Breach results in a direct indemnity payment of the appropriate amount
by CVT to TPG-Axon pursuant to Section 3.5(b), 3.5(c) or 3.5(d)(iii);

(c) the negligence, recklessness, intentional wrongful acts or omissions related
to this Agreement or the other Transaction Documents of CVT or its Affiliates or
any of their respective directors, employees or agents (excluding, for clarity,
Astellas and its Affiliates and sublicensees, and any of their respective
directors, employees or agents);

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

55



--------------------------------------------------------------------------------

(d) any material Breach by CVT of the Astellas Agreement;

(e) CVT’s exercise of any, or failure of CVT to satisfy any, of the Retained
Regadenoson Rights and Obligations;

(f) any product liability claims or claims of infringement or misappropriation
of any intellectual property rights of any Third Parties with respect to
Regadenoson;

(g) any CVT Event of Default; or

(h) any Proceeding relating to CVT’s Breach or alleged Breach (other than to the
extent any such Breach or alleged Breach results in a direct indemnity payment
of the appropriate amount by CVT to TPG-Axon pursuant to Section 3.5(b),
Section 3.5(c) or Section 3.5(d)(iii)) of any representation, warranty,
covenant, condition, agreement, or obligation under this Agreement or any of the
other Transaction Documents or any certificates or other documents delivered
pursuant to this Agreement or any matter of the type referred to in clause (a),
(b), (c), (d), (e), (f) or (g) above;

provided, that Damages arising from or resulting under the foregoing clause
(b) or (h) (to the extent related to (b)) are not subject to indemnification by
TPG-Axon under Section 8.3.

8.3 Indemnification by TPG-Axon. TPG-Axon shall hold harmless and indemnify the
CVT Indemnitees from and against, and shall compensate and reimburse each of the
CVT Indemnitees for, any Damages that are suffered or incurred by any of the CVT
Indemnitees or to which any of the CVT Indemnitees may otherwise become subject
at any time (regardless of whether or not such Damages relate to any Third
Person Claim) to the extent such Damages arise from or result from any of the
following:

(a) any material Breach by TPG-Axon of a representation or warranty of TPG-Axon
contained in this Agreement or any of the other Transaction Documents or any
certificates or other documents delivered pursuant to this Agreement or the
material Breach by TPG-Axon of any covenant, condition, agreement, or obligation
of TPG-Axon contained in this Agreement or any of the other Transaction
Documents or any certificates or other documents delivered pursuant to this
Agreement;

(b) the negligence, recklessness, intentional wrongful acts or omissions related
to this Agreement or the other Transaction Documents of TPG-Axon, its Affiliates
or any of their respective trustees, employees or agents; or

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

56



--------------------------------------------------------------------------------

(c) any Proceeding relating to TPG-Axon’s Breach or alleged Breach of any
representation, warranty, covenant, condition, agreement or obligation under
this Agreement or any of the other Transaction Documents or any certificates or
other documents delivered pursuant to this Agreement or any matter of the type
referred to in clause (a) or (b) above;

provided, that Damages arising from or resulting under the foregoing clause
(a) or (c) (to the extent related to (a)) are not subject to indemnification by
CVT under Section 8.2.

8.4 Indemnification Procedures.

(a) In the event a Party becomes aware of a claim by a Third Person (including
any Proceeding commenced or threatened to be commenced by any Third Person) (a
“Third Person Claim”) that such Party reasonably believes may result in a demand
for indemnification pursuant to Sections 8.2 or 8.3, as applicable, such Party
shall promptly and in good faith notify the other Party in writing of such
claim. For purposes of this Section 8.4(a), the Party responsible for giving any
such notice (a “Claim Notice”) shall be deemed to be the “Notifying Party,” and
the Party receiving the Claim Notice shall be deemed to be the “Notified Party.”
If the contents and delivery of a Claim Notice satisfy the content and delivery
requirements of an Indemnification Demand pursuant to Section 8.4(b), then such
Claim Notice shall also be deemed an Indemnification Demand. The Claim Notice
shall be accompanied by reasonable supporting documentation submitted by the
Third Person making such Third Person Claim (to the extent then in the
possession of the Notifying Party) and shall describe in reasonable detail (to
the extent known by the Notifying Party) the facts constituting the basis for
such Third Person Claim and the amount of claimed Damages resulting from such
Third Person Claim; provided, however, that no delay or failure on the part of
the Notifying Party in delivering a Claim Notice shall relieve the Notified
Party from any Liability hereunder except to the extent of any Damages caused by
or arising out of such delay or failure. Within [****] after receipt of any
Claim Notice, the Notified Party may, upon written notice thereof to the
Notifying Party, assume control of the defense of the claim referred to therein
at the Notified Party’s sole cost and expense with counsel reasonably
satisfactory to the Notifying Party. If the Notified Party does not so assume
control of the defense of such claim, the Notifying Party shall control the
defense of such claim, and the reasonable fees and expenses of counsel to the
Notifying Party shall be considered “Damages” for purposes of this Agreement.
The Party not controlling the defense of any claim (the “Non-controlling Party”)
may participate therein at its own expense; provided, however, that if the
Notified Party assumes control of the defense of such claim and the Notified
Party and the Notifying Party have materially conflicting interests or different
defenses available with respect to such claim which cause the Notifying Party to
hire its own separate counsel with respect to such Proceeding, the reasonable
fees and expenses of counsel to the Notifying Party shall be considered
“Damages” for purposes of this Agreement. The Party controlling the

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

57



--------------------------------------------------------------------------------

defense of such claim (the “Controlling Party”) shall keep the Non-controlling
Party advised of the status of such claim and the defense thereof and shall
consider in good faith recommendations made by the Non-controlling Party with
respect thereto. The Non-controlling Party shall furnish the Controlling Party
upon the Controlling Party’s reasonable request with such information as it may
have with respect to such claim (including copies of any summons, complaint or
other pleading which may have been served on such Party and any written claim,
demand, invoice, billing or other document evidencing or asserting the same) (as
Confidential Information subject to Article 4 of this Agreement) and shall
otherwise cooperate with and assist the Controlling Party in the defense of such
claim. Neither the Notified Party nor the Notifying Party shall agree to any
settlement of, or the entry of any judgment arising from, any such claim without
the prior written consent of the other of such Parties, which shall not be
unreasonably withheld or delayed; provided, however, that the consent of the
Notifying Party shall not be required with respect to any such settlement or
judgment if the Notified Party agrees in writing to pay or cause to be paid any
amounts payable pursuant to such settlement or judgment and such settlement or
judgment includes a complete release of the Notifying Party from further
Liability and has no other adverse effect on the Notifying Party.

(b) In order to seek indemnification under this Article 8, a Person entitled to
indemnification under Section 8.2, or Section 8.3 (an “Indemnified Party”) shall
deliver, in good faith, a written demand (an “Indemnification Demand”) to
TPG-Axon (in the case of Indemnification Demands from any CVT Indemnitee) or CVT
(in the case of Indemnification Demands from any TPG-Axon Indemnitee) which
contains (i) a description and the amount (the “Asserted Damages Amount”) of any
Damages incurred or reasonably expected to be incurred by the Indemnified Party,
(ii) a statement that the Indemnified Party is entitled to indemnification under
this Article 8 for such Damages and a reasonable explanation of the basis
therefor, and (iii) a demand for payment in the amount of such Damages. For all
purposes of this Section 8.4(b), CVT shall be entitled to deliver
Indemnification Demands to TPG-Axon on behalf of the CVT Indemnitees, and
TPG-Axon shall be entitled to deliver Indemnification Demands to CVT on behalf
of the TPG-Axon Indemnitees.

(c) Within [****] after delivery of an Indemnification Demand to TPG-Axon or
CVT, as applicable, such Party shall deliver to the other of such Parties a
written response (the “Response”) in which the Party providing the Response
shall: (i) agree that the Indemnified Party is entitled to receive all of the
Asserted Damages Amount; (ii) agree that the Indemnified Party is entitled to
receive part, but not all, of the Asserted Damages Amount (such portion, the
“Agreed Portion”); or (iii) dispute that the Indemnified Party is entitled to
receive any of the Asserted Damages Amount.

(d) In the event that the Party providing a Response pursuant to Section 8.4(c)
shall (i) dispute that the Indemnified Party is entitled to receive any of the
Asserted Damages Amount, or (ii) agree that the Indemnified Party is entitled to
only the

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

58



--------------------------------------------------------------------------------

Agreed Portion of the Asserted Damages Amount, TPG-Axon and CVT shall attempt in
good faith to agree upon the rights of the respective Parties with respect to
each of the indemnification claims that comprise the Asserted Damages Amount (or
the portion of the Asserted Damages Amount not comprising the Agreed Portion).
If TPG-Axon and CVT should so agree, a memorandum setting forth such agreement
shall be prepared and signed by both such Parties. If no such agreement can be
reached after good faith negotiation within [****] after delivery of a Response,
the Parties shall thereafter follow the dispute resolutions procedures set forth
in Section 9.2 with respect to such dispute.

8.5 Period for Certain Indemnification Claims. No claim for indemnification
hereunder for Breach of any representations or warranties contained in this
Agreement may be made after the expiration of the survival period applicable to
such representation or warranty, as provided in Section 8.1 of this Agreement;
provided that any written claim for Breach thereof made prior to such expiration
date and delivered to the Party against whom such indemnification is sought
shall survive thereafter with respect to such claim.

8.6 Exclusive Remedy. Following the Closing Date, subject to the immediately
succeeding sentence and except as set forth in Section 7.4, Section 7.5 or
Section 9.3 of this Agreement, the indemnification afforded by this Article 8
shall be the sole and exclusive remedy for any and all Damages sustained or
incurred by a Party in connection with the transactions contemplated by the
Transaction Documents, including with respect to any material Breach of any
representation, warranty or certification made by the other Party in any of the
Transaction Documents or certificates or other documents given by the other
Party in writing pursuant hereto or thereto or any material Breach under any
covenant or agreement by the other Party pursuant to any Transaction Document or
certificate or other document given by the other Party in writing pursuant
hereto or thereto. Notwithstanding the foregoing, the limitations set forth in
this Section 8.6 shall not apply to a Party’s claim for indemnification
hereunder in the case of actual fraud, intentional misrepresentation or
intentional wrongful acts. In addition, it is understood and agreed among the
Parties that, notwithstanding this Section 8.6, each Party may exercise any
remedies available to it in the event of a CVT Event of Default (as to TPG-Axon)
or a TPG-Axon Event of Default (as to CVT) at law or in equity for such event,
including as to TPG-Axon all rights and remedies of a secured party under the
Code.

8.7 Limitations. Notwithstanding anything herein to the contrary, but subject to
the remainder of this Section 8.7 and each Party’s right to exercise any
remedies available to it in the event of a CVT Event of Default (as to TPG-Axon)
or a TPG-Axon Event of Default (as to CVT) at law or in equity for such event,
including all rights and remedies, as to TPG-Axon, of a secured party under the
Code, in no event shall any Party or any Indemnitee of such Party be liable for
any indirect, incidental, special or consequential, punitive or exemplary
damages, including loss of profits, whether in contract or tort, regardless of
whether the other Party shall be advised, shall have

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

59



--------------------------------------------------------------------------------

reason to know, or in fact shall know of the possibility of such damages
suffered or incurred by such other Party or any Indemnified Party in connection
with this Agreement, except to the extent any such Damages are actually paid to
a Third Person in connection with Section 8.4(a) of this Agreement.
Notwithstanding the foregoing, the limitations set forth in this Section 8.7
shall not apply to a Party’s claim for indemnification hereunder in the case of
actual fraud, intentional misrepresentation or intentional wrongful acts. In
addition, the Parties acknowledge and agree that (a) TPG-Axon’s Damages, if any,
for any indemnifiable events under this Agreement or in the event of any CVT
Event of Default will typically include Damages for Regadenoson Royalty payments
and Related Regadenoson Payments that TPG-Axon was entitled to receive pursuant
to its ownership of the TPG-Axon Royalty Interest and other Assigned Rights but
did not receive timely or at all due to such indemnifiable event or CVT Event of
Default and (b) TPG-Axon shall be entitled to make indemnification claims for
all such missing or delayed Regadenoson Royalty payments and Related Regadenoson
Payments that TPG-Axon was entitled to receive pursuant to its ownership of the
TPG-Axon Royalty Interest and other Assigned Rights as Damages hereunder (which
claims shall be reviewed and assessed by the Parties in accordance with the
procedures set forth in this Article 8), and such missing or delayed Regadenoson
Royalty payments and Related Regadenoson Payments that TPG-Axon was entitled to
receive pursuant to its ownership of the TPG-Axon Royalty Interest and other
Assigned Rights shall not be deemed indirect, incidental, special or
consequential, punitive or exemplary damages, or lost profits, for any purpose
of this Agreement. Additionally, notwithstanding the foregoing, in the event of
any Breach or failure in performance of any covenant or agreement contained in
this Agreement, the non-Breaching Party shall be entitled to seek specific
performance, injunctive or other equitable relief as set forth in Section 9.3 of
this Agreement. For the avoidance of doubt, neither Party shall have any right
to terminate this Agreement or any other Transaction Document as a result of any
Breach by the other Party hereof or thereof (except as set forth in
Section 7.4), but instead shall have (x) in the case of TPG-Axon if such Breach
constitutes a CVT Event of Default, the right to exercise any remedies available
to it in the event of a CVT Event of Default at law or in equity for such event,
including all rights and remedies of a secured party under the Code, (y) in the
case of CVT if such Breach constitutes a TPG-Axon Event of Default, the right to
exercise any remedies available to it in the event of a TPG-Axon Event of
Default at law or in equity for such event, and (z) otherwise in the case of
TPG-Axon and CVT the right to seek indemnification under this Article 8 and such
specific performance.

ARTICLE 9

MISCELLANEOUS

9.1 Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York,
as applied to agreements executed and performed entirely in New York, without
giving

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

60



--------------------------------------------------------------------------------

effect to the principles of conflicts of law thereof other than Section 5-1401
of the General Obligations Law of the State of New York. Each Party agrees that
any Proceeding against such Party brought by the other Party, arising out of or
based upon this Agreement or the transactions contemplated hereby, may be
instituted in any state or Federal court in the City of New York, New York or in
the City of San Francisco, California, and waives any objection that such Party
may now or hereafter have to the laying of venue of any such Proceeding, and
irrevocably submits to the non-exclusive jurisdiction of any such courts in any
such Proceeding.

9.2 Dispute Resolution. Prior to the initiation of any litigation between the
Parties (except for their rights to pursue equitable remedies under Section 9.3
below), any dispute, controversy or claim arising under, out of or in connection
with this Agreement, including any subsequent amendments, or the validity,
enforceability, construction, performance or Breach hereof shall be first
addressed between the Parties’ Primary Contacts who will attempt in good faith
to reach a mutually acceptable resolution to it. However, if a Party believes
that such discussions are not proving satisfactory, it may appoint an executive
officer to discuss, and attempt to resolve, the dispute with the other Party and
send written notice to the other Party asking such Party to also appoint an
executive officer to discuss and attempt resolve the dispute (the “Dispute
Notice”). In such case, these two executive officers (or their designees) shall,
by phone or in-person, discuss the dispute in good faith within [****] after the
Dispute Notice. If, within [****] after the Dispute Notice, the two executive
officers (or their designees) have not reached a mutually acceptable resolution
to the dispute, then the Parties are free to pursue a resolution of the dispute
in the judicial system. Subject to the foregoing, in connection with any
resolution of any dispute under this Agreement in the judicial system, the
prevailing Party in the applicable legal action or other legal proceeding shall
be entitled to recover from the other Party all fees, costs and expenses
incurred with respect thereto, including reasonable attorneys’ fees, costs and
expenses.

9.3 Equitable Relief. Each of the Parties hereto acknowledges that the other
Party may have no adequate remedy at law if it fails to perform any of its
obligations under this Agreement in any material respect. In such event, the
Parties agree that, in addition to any other rights the Parties may have
(whether at law or in equity), in the event of any material Breach or threatened
material Breach by any Party of any covenant, obligation or other provision set
forth in this Agreement, the other Party shall be entitled (in addition to any
other remedy that may be available to it) to (a) a decree or other of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other provision, and (b) an injunction restraining such
material Breach or threatened material Breach. In addition, each Party may
pursue such equitable remedies without going through the informal dispute
resolution process in Section 9.2 in order to preserve the status quo or prevent
irreparable harm.

9.4 Expenses. Each Party shall be responsible for and bear all of its own costs
and expenses (including any legal fees, any accountants’ fees and any brokers’
or finders’ or investment banking fees or any prior commitment in respect
thereof) with regard to the negotiation and consummation of the transactions
contemplated by this Agreement.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule d24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

61



--------------------------------------------------------------------------------

9.5 Relationship of the Parties. The Parties acknowledge and agree that the
relationship between TPG-Axon and CVT under this Agreement is intended to be
that of buyer and seller, and nothing in this Agreement is intended to be
construed so as to suggest that either Party (except as expressly set forth
herein) is obligated to provide, directly or indirectly, any advice,
consultations or other services to the other Party. The Parties further
acknowledge and agree that TPG-Axon is purchasing the Assigned Rights solely in
its capacity as an investor and is not acting as a lender or provider of any
financial accommodation to CVT under this Agreement or otherwise. Each Party is
an independent contractor relative to the other Party under this Agreement, and
this Agreement is not a partnership agreement and nothing in this Agreement
shall be construed to establish a relationship of co-partners or joint venturers
between the Parties. CVT shall have no responsibility for the hiring,
termination or compensation of TPG-Axon’s employees or for any employee benefits
for such employees and TPG-Axon shall have no responsibility for the hiring,
termination or compensation of CVT’s employees or for any employee benefits of
such employees. No employee or representative of a Party shall have any
authority to create or impose any contractual or other liability on the other
Party.

9.6 Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned, sold or otherwise disposed of or transferred in whole
or in part by either Party, by operation of law or otherwise, without the prior
written consent of the other Party, provided, however, that without the prior
written consent of the other Party, but subject to the other terms of this
Section 9.6:

(a) CVT may assign, sell or otherwise dispose of or transfer this Agreement or
its rights or obligations hereunder, in whole or in part, to any of its
Affiliates (while such entity remains an Affiliate) if CVT guarantees the
performance of this Agreement by such Affiliate and such Affiliate expressly
agrees to assume such performance, both guarantee and assumption in a writing in
form and substance reasonably satisfactory to TPG-Axon;

(b) At any time prior to the date when TPG-Axon’s obligation to make the Ten
Million Dollar ($10,000,000) payment described in Section 2.1(b)(ii) has not
been fully satisfied and the Payment Obligation End Date has not occurred,
TPG-Axon may assign, sell or otherwise dispose of or transfer this Agreement or
its rights or obligations hereunder, in whole or in part, to any of its
Affiliates (while such entity remains an Affiliate) if TPG-Axon guarantees the
performance of this Agreement by such Affiliate and such Affiliate expressly
agrees to assume such performance, both guarantee and assumption in a writing in
form and substance reasonably satisfactory to CVT;

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

62



--------------------------------------------------------------------------------

(c) At any time after the Payment Obligation End Date, TPG-Axon may assign, sell
or otherwise dispose of or transfer this Agreement and its rights and
obligations hereunder, in whole but not in part, to any Person (and, in
connection with any such assignment, sale or other disposition or transfer, the
Parties acknowledge and agree that TPG-Axon shall not retain any obligation to
continue to satisfy or perform any obligation that is assigned, sold, or
otherwise disposed of or transferred to any other Person);

(d) At any time after the Payment Obligation End Date, TPG-Axon may assign, sell
or otherwise dispose of or transfer all or any part of the Assigned Rights (and
the related security interest and enforcement rights in the Collateral created
under this Agreement and the other Transaction Documents) and any other right to
receive payment under this Agreement to any one or more Persons; and

(e) Any Party may assign, sell or otherwise dispose of or transfer this
Agreement and its rights or obligations hereunder to: (i) a Person that acquires
all or substantially all of its assets to which this Agreement relates or
(ii) if such Party is a party to a merger, consolidation, share exchange,
business combination or similar transaction and is not the surviving entity, to
the surviving or new entity from such transaction.

Any assignment, sale, pledge, contribution or other transfer, in whole or in
part, by TPG-Axon of its rights and obligations under this Agreement to any
other Person in accordance with the preceding provisions shall require, so long
as TPG-Axon is a trust, the approval of the applicable trustee.

Any permitted assignment, sale or other disposition under this Section 9.6 shall
only be effective upon the written notification by the applicable Party to the
other Party of such assignment, sale or other disposition and the written
agreement of the assignee or purchaser (other than an assignee, purchaser or
other receiving Person under clause (d) above) to be bound by all the provisions
of the Transaction Documents.

Finally, notwithstanding any of the foregoing, (i) without CVT’s prior written
consent (which may be given or withheld in CVT’s sole discretion), TPG-Axon may
not assign, sell or otherwise dispose of or transfer its rights or obligations
under this Agreement, in whole or in part, to [****] and (ii) without TPG-Axon’s
prior written consent (which may be given or withheld in TPG-Axon’s sole
discretion), CVT may not assign, sell or otherwise dispose of or transfer, in
whole or in part, to [****].

This Agreement shall be binding upon, and subject to the terms of the foregoing
sentences, inure to the benefit of the Parties hereto, their permitted
successors, legal representatives and assigns. Any assignment or attempted
assignment not in accordance with this Section 9.6 shall be null and void.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

63



--------------------------------------------------------------------------------

9.7 Notices. All notices, consents, waivers, requests and other communications
hereunder shall be in writing and shall be delivered in person, sent by
overnight courier (e.g., Federal Express) or facsimile transmission, to
following addresses of the Parties:

 

If to CVT:      

CV Therapeutics, Inc.

     

3172 Porter Drive

     

Palo Alto, CA 94304

     

Attn: General Counsel

     

Fax No. (650) 858-0388

     

with a copy to (which shall not constitute notice hereunder):

  

Latham & Watkins LLP

     

140 Scott Drive

     

Menlo Park, CA 94025

     

Attn: Alan Mendelson, Esq.

     

Fax No. (650) 463-2600

      If to TPG-Axon:      

TPG-Axon Royalty Trust

c/o PFPC Trustee & Custodial Services Ltd.

  

Riverside Two

     

Sir John Rogerson’s Quay

     

Grand Canal Dock

     

Dublin 2

     

Ireland

     

Attention: The Manager

     

Telephone: +353 1 7903500

     

Fax No. +353 1 7903610

     

with a copy to (which shall not constitute notice hereunder):

  

TPG-Axon Capital Management, L.P.

   Cooley Godward Kronish LLP   

888 Seventh Avenue, 38th Floor

   4401 Eastgate Mall   

New York, NY 10019

   San Diego, CA 92121-1909   

Attn: Mary A. Lee, Esq.

   Attn: Matthew T. Browne, Esq.   

Telephone: +1 (212) 479-2044

   Telephone: +1 (858) 550-6045   

Fax No. +1 (212) 479-2144

   Fax No. +1 (858) 550-6420   

or to such other address or addresses as TPG-Axon or CVT may from time to time
designate by notice as provided herein. Any such notice shall be deemed given
(i)

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

64



--------------------------------------------------------------------------------

when actually received when so delivered personally or by overnight courier or
(ii) if sent by facsimile transmission on the date sent if such day is a
Business Day or the next following Business Day if such day is not a Business
Day.

9.8 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be possible.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. Nothing
in this Agreement shall be interpreted so as to require a Party to violate any
Applicable Law.

9.9 Waiver. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion.

9.10 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), the Deposit Agreement and the Intellectual Property Security Agreement
set forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties and supersedes and terminates
all prior agreements and understandings between the Parties. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as set
forth in this Agreement (including the Exhibits and Schedules hereto), the
Deposit Agreement and the Intellectual Property Security Agreement. The Parties
acknowledge and agree that the ownership of the TPG-Axon Royalty Interest and
the rights of TPG-Axon with respect thereto and otherwise with respect to the
Assigned Rights and as set forth in this Agreement are enshrined in this
Agreement and the other Transaction Documents.

9.11 Third Person Beneficiaries. Except with regard to TPG-Axon Indemnitees and
the CVT Indemnitees under Article 8, all rights, benefits and remedies under
this Agreement are solely intended for the benefit of the Parties (including
their permitted successors and assigns), and no Third Person (except TPG-Axon
Indemnitees and CVT Indemnitees with regard to their rights, benefits and
remedies under Article 8 of this Agreement, and except for the Parties’
permitted successors and assigns) shall have any rights whatsoever to
(i) enforce any obligation contained in this Agreement, (ii) seek a benefit or
remedy for any Breach of this Agreement, or (iii) take any other action relating
to this Agreement under any legal theory, including actions in contract, tort
(including negligence, gross negligence and strict liability), or as a defense,
setoff or counterclaim to any action or claim brought or made by the Parties (or
any of their permitted successors and assigns).

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

65



--------------------------------------------------------------------------------

9.12 Interpretation. When a reference is made in this Agreement to Articles,
Sections, Schedules, or Exhibits, such reference shall be to an Article,
Section, Schedule, or Exhibit to this Agreement unless otherwise indicated. The
words “include,” “includes”, and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation” and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it. The headings and captions in
this Agreement are for convenience and reference purposes only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement. Unless specified otherwise, all statements of, or
references to, monetary amounts in this Agreement are to United States Dollars.
Each accounting term used herein that is not specifically defined herein shall
have the meaning given to it under GAAP, but only to the extent consistent with
its usage and the other definitions in this Agreement. Provisions that require
that a Party or the Parties “agree,” “consent”, or “approve” or the like shall
require that such agreement, consent or approval be specific and in writing,
whether by written agreement, letter, approved minutes or otherwise. Words of
any gender include the other gender and words using the singular or plural
number also include the plural or singular number, respectively. Neither Party
hereto shall be or be deemed to be the drafter of this Agreement for the
purposes of construing this Agreement against one Party or the other.

9.13 Amendments. This Agreement may be amended or supplemented only by a written
agreement signed by an authorized officer of both TPG-Axon and CVT (including,
for so long as TPG-Axon is a trust, its trustee).

9.14 Counterparts and Facsimile Execution. This Agreement may be executed in two
or more counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument. To evidence the fact that
it has executed this Agreement, a Party may send a copy of its executed
counterpart to the other Party by facsimile transmission. That Party shall be
deemed to have executed this Agreement on the date it sent such facsimile
transmission. In such event, such Party shall forthwith deliver to the other
Party the counterpart of this Agreement executed by such Party.

9.15 Survival. The rights and obligations of the Parties under the provisions of
Articles 1, 4 (for the period set forth therein), 8 (including, with respect to
representations and warranties and post-Closing covenants, to the extent set
forth in Section 8.1) and 9 and Sections 2.1(d), 3.11, 5.3, 5.4 and 6.8 survive
the termination of this Agreement or expiration of this Agreement. Except as
specifically provided to the contrary in this Agreement, termination of this
Agreement or expiration of the Agreement will be without prejudice to any rights
that have accrued to the benefit of a Party prior to such termination or
expiration and will not relieve a Party of any

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

66



--------------------------------------------------------------------------------

obligations accrued by it hereunder prior to such termination or expiration.
Further, except as specifically provided to the contrary in this Section 9.15 or
other provision hereof that by its express terms survives the termination of
this Agreement or expiration of this Agreement, all rights and obligations of
the Parties under all other provisions in this Agreement shall terminate upon
termination of this Agreement or expiration of this Agreement for any reason.

9.16 Further Assurances. Each of the Parties hereto shall execute and deliver
such additional documents, certificates and instruments, and perform such
additional acts, as may be reasonably requested and necessary or appropriate to
carry out the purposes and intent and all of the provisions of this Agreement
and the other Transaction Documents and to consummate all of the transactions
contemplated by this Agreement and the other Transaction Documents.

9.17 Remedies. The rights and remedies of the Parties under this Agreement and
the other Transaction Documents are cumulative and not alternative. Neither the
failure nor any delay by any Party in exercising and right, power or privilege
under this Agreement or any other Transaction Document will operate as a waiver
of such right, power or privilege, and no single or partial exercise of such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege.

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the date first set
forth above.

 

CV Therapeutics, Inc.     PFPC Bank Limited       in its sole capacity as
trustee, and on behalf, of       TPG-Axon Royalty Trust,       a trust
established under the laws of the       Republic of Ireland By:  

/s/ Louis G. Lange

    By:  

/s/ Paul Halley

Name:   Louis G. Lange, M.D., Ph.D.     Name:   Paul Halley Title:   Chairman
and CEO     Title:   Authorized Signatory

 

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.